Preparation of the European Council (19-20 March 2008) - European Economic Recovery Plan - Guidelines for the Member States' employment policies - Cohesion Policy: investing in the real economy (debate)
The next item is the Joint Debate on the Council and Commission statements: Preparation for the European Council (19 and 20 March 2009),
the report by Mrs E. Ferreira, on behalf of the Committee on Economic and Monetary Affairs, on a European Economic Recovery Plan,
the report by Mr J. Andersson, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision on guidelines for the employment policies of the Member States - C6-0050/2009 -,
the report by Mr E. Kirilov, on behalf of the Committee on Regional Development, on Cohesion Policy: Investing in the real economy.
President-in-Office of the Council. - Mr President, let me first join you in paying tribute to Jean Monnet. We are in a time of crisis, and I think this is exactly the time when we need a strong institution, and it is a great opportunity to raise the importance of Jean Monnet as one of the founding fathers of European integration.
However, the purpose of today's meeting is to discuss the upcoming European Council. This Council, as we all know, comes at a critical time for the Union. We face very significant challenges as a result of unprecedented stresses on our financial systems and our economies as well.
This issue, together with energy security, climate change and the financing of the mitigation and adaptation to climate change, will be the focus of next week's meeting.
As this Parliament certainly knows, a wide range of measures have been taken by the Union and the Member States in the face of the financial crisis. We have avoided a meltdown of the financial system.
Our top priority now is the restoration of credit flows to the economy. We have to deal, in particular, with the 'impaired assets' held by banks, since these discourage them from resuming lending. At their meeting on 1 March, the Heads of State and Government agreed that we should do this in a coordinated manner, in line with the guidelines provided by the Commission.
We also need to do more to improve the regulation and supervision of financial institutions. This is a clear lesson from the crisis, and prevention is no less important. Cross-border banks hold up to 80% of Europe's banking assets. Two thirds of European banks' assets are held in only 44 multinational groups. Strengthening supervision is, therefore, important in itself. It will help prevent future crises, but it will also send a message of confidence to consumers and markets.
Important work is under way in that respect. The Presidency is fully committed to working closely with the European Parliament with a view to the rapid adoption of the Solvency II Directive (on insurance), the revised Credit Requirements Directive (on banks) and the UCITS Directive (on undertakings for collective investment in transferable securities). We are also working to get rapid adoption of the regulations on the protection of bank deposits and on credit-rating agencies.
However, we probably need to go further. The High Level Group, chaired by Mr de Larosière, has produced, as you know, very interesting recommendations, and the Commission's communication of 4 March also paves the way for significant reform in this area. So the European Council must send a clear message that this is a priority and that decisions need to be taken as early as June.
As you are well aware, Member States' budget deficits are growing fast right now. Of course, deficits inevitably swell in times of economic recession. Automatic stabilisers can, to some extent, play a positive role. The Stability and Growth Pact was revised in 2005 precisely for that reason, to allow for sufficient flexibility in difficult times. But this flexibility needs to be used judiciously, taking into account different starting points. Restoring confidence also requires governments to give a clear commitment to sound public finances, fully respecting the Stability and Growth Pact. Some Member States have already made efforts towards consolidation. Most will do so from 2010. This will also be an important message from next week's meeting.
The financial crisis is now affecting the real economy. Member States have launched significant recovery programmes, which are now well under way. The overall stimulus this offers represents, as was agreed, 1.5% of GDP, but, if you include its automatic stabilisers, it comes to 3.3% of the EU's GDP. Of course, Member States' responses are different. They face different situations and have different margins for manoeuvre, but they are coordinated and are based on common principles defined in the European Recovery Programme, which was agreed last December. This is important if we are to ensure synergies and avoid negative spill-over effects.
Specific and targeted action has been elaborated on in a synergic way between the Commission and the Member States and the Presidency. That enabled us to both keep the level playing field and, at the same time, face in a concerted and efficient manner the aggravations in some of Europe's key industrial sectors, such as the automotive industry.
The European Council will assess the state of implementation of this programme. Here, too, the Commission's communication of 4 March sets out a number of important principles which should guide the action of Member States. They include the need to maintain openness within the internal market, ensuring non-discrimination and working towards long-term policy goals, such as facilitating structural change, enhancing competitiveness and building a low-carbon economy.
As far as the Community part of the Recovery Programme is concerned, the Presidency is working very hard to reach an agreement in the European Council on the Commission proposal to finance energy and rural development projects. As you know, there have been discussions within the Council over the precise list of projects to be supported by the Community and how they should be funded.
Given the important role of Parliament, as one of the branches of the budgetary authority and as co-legislator in this matter, the Presidency is committed to close cooperation with you over the coming weeks, with a view to reaching an agreement as soon as possible.
In addition to the short-term measures, long-term efforts are needed if we are to ensure the competitiveness of our economies. Structural reforms are more urgent than ever if we are to promote growth and jobs. Therefore, the renewed Lisbon Strategy remains the right framework within which to promote sustainable economic growth, which will, in turn, lead to the creation of new jobs.
At the moment, our citizens are particularly worried about the effect of the economic situation on levels of unemployment. Next week's European Council should agree on concrete orientations on how the EU can contribute to mitigating the social impact of the crisis. This issue will also be the focus of the special summit which will take place in early May.
Let me be clear on one point: we will not protect jobs by creating barriers to foreign competition. At their meeting 10 days ago, the Heads of State and Government were clear that we have to make the maximum possible use of the single market as the engine for recovery. Protectionism is clearly not the right answer to face this crisis - quite the opposite. More than ever, our companies need open markets, both internally within the Union, but also at the global level.
Which leads me to the G20 Summit meeting in London. The European Council will establish the Union's position in advance of the G20 Summit. We want this summit to be ambitious. We cannot afford it to fail.
Leaders will be looking at prospects for growth and employment and at reform of the global financial system and of the international financial institutions. They will also be looking at the particular challenges facing developing countries. The EU is active in all these areas and should be in a strong position to ensure that the international community takes the right decisions.
The other major item on the agenda of next week's European Council will be energy security. The recent energy crisis demonstrated all too clearly the extent to which we need to increase our ability to resist future supply problems, as we could see earlier this year.
The Commission has provided some very useful elements in its Second Strategic Energy Review. On the basis of this review, the Presidency intends that the European Council agree on a set of concrete orientations aimed at enhancing the Union's energy security in the short, medium and long term.
In the short term, this means having available concrete measures which can be called on if we are suddenly faced with a new disruption of gas supplies. It also means taking urgent steps to launch infrastructure projects to enhance energy interconnections - this is certainly essential.
In the medium term, it means adapting our legislation on oil and gas stocks to ensure that Member States act with responsibility and solidarity. It means taking adequate measures to improve energy efficiency.
In the long term, it means diversifying our sources, suppliers and routes of supply. We have to work with our international partners to promote the Union's energy interests. We must create a fully fledged internal market for electricity and gas. As you know, this is legislation which the Presidency very much hopes can be completed before the European elections.
Next week's meeting will also discuss the preparations for the Copenhagen Conference on Climate Change. We remain committed to a global, comprehensive agreement in Copenhagen next December. The Commission's January communication is a very helpful basis. It is very clear that climate change is a challenge which can only be tackled through a concerted global effort.
Finally, the European Council will also launch the Eastern Partnership. This important initiative will help to promote stability and prosperity on the whole continent. It will also contribute to accelerating reforms and to deepening our commitment to work together with those countries.
The partnership includes a bilateral dimension which is adapted to each partner country. It foresees the negotiation of association agreements, which might include deep and comprehensive free trade areas.
The multilateral track will provide a framework in which common challenges can be addressed. There will be four policy platforms: democracy, good governance and stability; economic integration; energy security; and, last but not least, contacts between people.
You will appreciate from this presentation that next week's European Council has many substantial issues to address. We are facing many serious challenges, not least the current economic crisis. The Czech Presidency, through the leadership of Prime Minister Topolánek, intends to ensure that the meeting next week demonstrates through practical action that the European Union remains committed to its ideals and that it faces these challenges together in a coordinated manner and in a spirit of responsibility and of solidarity.
(Applause)
Mr President, Mr Vondra, honourable Members, we are living through testing times.
An economic crisis of this magnitude makes its effects felt on families, on workers, on all categories of the population and on companies, in the four corners of Europe. It destroys jobs and tests the resistance of our social models. It also puts strong political pressure on all the leaders.
The European Union is not immune from such tensions. This is why it has decided to bring into play all the levers at its disposal to get to grips with the crisis and its consequences, by using what gives it its force: European institutions and Member States working together in a community based on the rule of law to provide collective solutions to common problems.
Ladies and gentlemen, we have already done much in these last six months to fight the crisis that we are experiencing. We avoided a collapse of the financial system in the autumn; we contributed to the launch of an international process with the G20; we were among the first to focus on the real economy by agreeing a recovery plan in December, a plan whose number one recommendation - a budgetary stimulus never seen before at European level - is beginning to be implemented. This support for the real economy amounts to a total of 3.3% of GDP and includes a real contribution from the European budget.
The recovery plan includes, for example, accelerated advances from the structural funds for an envelope of EUR 6.3 billion in 2009, in addition to the EUR 5 billion already committed.
The actions carried out in the last six months are fully in line with the Lisbon Strategy for growth and employment. Structural reforms, which have been of great help in strengthening our economies, must be pursued because they also help to maintain short-term demand, but we must now move on to the next stage and deploy the measures for combating the crisis more thoroughly.
We need greater coordination and wider-ranging effects. Now is the time to move up a gear in our response to the crisis. We must understand that this is a new type of crisis and that we never envisaged a crisis of such dimensions, of such magnitude, of such depth.
This will be the mission for the European Council next week. With the very strong support of the Czech Presidency, whose commitment and complete cooperation with the Commission I welcome, I am convinced there will be progress in four areas that the Commission defined a few days ago in its communication, namely, the financial markets, the real economy, employment and the social dimension, and the global dimension via the G20.
The informal summit of 1 March - thanks to a very large extent to the effective chairmanship of Prime Minister Topolánek - has already laid the foundations for a fruitful European Council. I am proud to note that the Commission's preparatory work has met with such a favourable reception. Our guidelines on impaired assets, our communication on the automotive sector and the report that I have entrusted to Jacques de Larosière and his high-level group have enabled the Member States to build a consensus so that they can rally round common positions.
I welcome the broad support that is coalescing around these courses of action in the European Parliament. I would mention, by way of example, the reports we will debate this morning, the Ferreira report on the economic recovery plan, the Andersson report on the guidelines for employment, and the Kirilov report on cohesion policy.
These reports and the resolutions on which your Assembly will vote this week, in particular, those from the Lisbon Strategy coordination group, will make what I consider to be an essential contribution to the European Council. On the eve of the London Summit, they can only strengthen Europe's position on the international stage, and I welcome that.
Mr President, I would like briefly to pick out three themes which I believe must guide this European Council's work: stabilising financial markets, revitalising the real economy and helping people make it through the crisis.
Look at the financial system. Yes, we need immediate action to address immediate problems. After our initiatives on recapitalisation and guarantees, our guidance on impaired assets targets the major obstacle now identified as blocking the flow of credit. I believe, and it is in our communication, that without cleaning the banking system, we will not see the restoration of credit flow to the real economy.
But, as has often been argued in this Chamber, we also need to rebuild confidence through a major overhaul of our regulatory regime. That is why we have set out a detailed calendar of new regulatory proposals. Next month, the Commission will come forward with new proposals on hedge funds, on private equity and on executive pay.
However, we must also revamp supervision. As you will have seen from the communication the Commission adopted last Wednesday, and which I had an opportunity to discuss with your Conference of Presidents the following day, the Commission is keen to accelerate implementation of the de Larosière report. We will present the overall architecture at the end of May for endorsement by the European Council in June, and we will come with legislative proposals in the autumn.
In more general terms, beyond financial systems, using short-term action to target our long-term goals will pay double dividends. It will make us stronger when the upturn comes, ready to face the challenge of competitiveness and a low-carbon economy.
Just look at energy security. The fact that we are in an economic crisis does not make our problems of dependency disappear. On the contrary, and I welcome the decision of Prime Minister Topolánek to have a discussion on this issue. This is central to what we are doing. Investing in infrastructure brings a stimulus today, and it is badly needed for the European economy, but it also makes us stronger and more competitive tomorrow. That is why your support, the European Parliament's support for the EUR 5 billion stimulus to energy and broadband projects is so valuable - the more so as I am rather concerned, to be honest with you, about the state of play in Council, where we are not making the progress I would wish to see.
Of course, we all know that the Community budget, at less than 1% of GDP, can only make a limited contribution to a European-wide stimulus. The money has to come, essentially, from national budgets. However, we need to deploy all national levers in the European perspective in order to be effective. The single market is the best possible platform for recovery. In 2006 alone, Europe was richer by EUR 240 billion, or the equivalent of EUR 518 for every European citizen because of the single market.
The European Council should cement its place at the heart of our recovery strategy by agreeing principles that should shape the European recovery, including a shared commitment to openness and a level playing field internally and externally, thereby clearly rejecting protectionism but, of course, protecting the single market, the bedrock of European prosperity.
Most importantly, though, we must acknowledge that this is not a question of economic theory or dry statistics. This crisis is having a major impact on people, namely the most vulnerable across Europe - now, today. That is why my number one concern - by far the most important test we face - is the social impact of this crisis, namely the problem of rising unemployment.
We have to focus our energy on employment and on helping people make it through the crisis. This requires determination and imagination. We need to help companies to keep workers on their books, to use training imaginatively to serve long- and short-term needs, and we need to bring help to those already unemployed. We need to be sure that we make the most of national actions to help the most vulnerable but we also need to make the most of the European instruments we have, from the Social Fund to the European Globalisation Adjustment Fund.
Launching a process now which takes us up to the Employment Summit in May gives us two months of intensive efforts to put plans in place and, if possible, to develop new and more ambitious strategies to tackle the unemployment problem. We need to use this time well.
Though time is short, I believe we should try to organise a much more inclusive process in the run-up, involving social partners, civil society and parliamentarians. It is particularly important that we take advantage of your privileged insight into what is really happening on the ground. If we follow this approach of pooling our resources and coordinating action at all levels - at European level, at national level, at regional level, at social partners' level - we will emerge from the crisis quicker and, I believe, stronger.
We will also carry more weight on the global stage. It is no coincidence that the proposals we have made for the European Union's G20 position have a strong echo of our approach within Europe. They are based around the same principles. With a unified European Union voice in the G20, they will carry a lot of weight and the European Union will be - if the Member States are ready to really work together - in a very good position to shape the global response to this crisis.
Europe today has to find its strength in cohesion, in coordination, in real practical solidarity. For that, we must all work closely together and stay in close touch as the task of recovery unfolds, including, of course, with this Parliament.
I look forward to making this a reality as we all work for recovery in the coming weeks and months.
Mr President, Commission President, ladies and gentlemen, the current crisis is the worst that the European Union has ever known. Unfortunately, it is far from over. Bankruptcies are still occurring and unemployment is continuing to rise. Never before has the European project been subject to such a tough test. Not only will the robustness of the recovery be dependent on our joint response, but also, in all likelihood, the very continuation of the European project, at least in terms of the speed of our development and expansion.
We did not create the European Union to be limited, in times of prosperity, to a huge market nor to return, in times of crisis, to the national selfishness of 'every man for himself'. The European project is a political project, and a guarantor of peace, freedom and democracy. However, in economic terms, it is based both on competition and on solidarity and cohesion. In fact, it thrives on the ability to offer quality and opportunities for progression to all citizens, whatever their origin.
Today, in this crisis, people are looking to Europe for protection and action to help them quickly get through the current critical phase, without any serious social breakdowns. They are looking to Europe to help them rediscover their future and to boost employment and business, based around new and more sustainable approaches to development.
The Lisbon Agenda and the environmental commitments are inspirational intentions, but we need to urgently give them substance and force. In this respect, Parliament's call to the Council and the Commission is clear, firm and loud. The consensus achieved in the vote in the Committee on Economic and Monetary Affairs shows this common intention. I hope that the vote in this House today will be further proof of that.
The various rapporteurs and the various political groups have worked together, and I hope that this message will be conveyed to and perceived by the Commission in this sense.
In this context, I should like to thank the shadow rapporteurs, particularly Mr Hökmark and Mrs in 't Veld. I hope that, with this same determination, today's vote will allow us to confirm and convey this message.
As for the causes of this crisis, the most important point today is to learn the lessons. The Larosière report is, in fact, a very important guide that we must follow. It forms an excellent working basis and encompasses much of what we have already proposed in this House. Its conclusions must, however, lead to immediate and planned action by the Commission. It is also vital that the European Union adopts a determined stance in this respect at the next G20 meeting.
In this context, I believe that there are elements which are symbolic, and I hope that Parliament will today unequivocally vote to fight the offshore system and tax havens. It is not enough, however, just to correct the errors of the past, particularly with regard to financial regulation and supervision. The damage has now been done and we need a recovery plan that is in line with the EU's responsibilities. We welcome the Commission's rapid initiative, but we are aware, and must be clear, that the means and tools for action are clearly inadequate.
Parliament is giving the Commission a vote of support as regards the flexibility, forward-thinking and swiftness of the available instruments, but we cannot forget that 85% of the funds currently available are in the hands of the various countries making up the European Union. Yet the EU countries have never been so different from one another as they are today. Some countries have the power and instruments to act, while others are completely vulnerable and their toolbox is totally empty. There are countries without any national room for manoeuvre, which are unable to resist the simultaneous and violent forces of the internal market, single currency and globalisation. Among these are the new countries which have just joined the European project and which are among those suffering the most.
Mr President, ladies and gentlemen, I believe that at this point in time, the message from Parliament can be broken down into a series of very clear and very precise messages, but with one common idea, which is: that we need people, jobs and national resources, but also European resources, in order to restore, as the people expect, dynamism, growth and solidarity in the European space.
rapporteur. - (SV) Mr President, Mr President-in-Office of the Council, Commissioner, there has been some discussion as to whether or not the Employment Guidelines need to be amended. It is not a particularly important discussion, as the Employment Guidelines contain every opportunity for action. The problem at the moment is the lack of ability to act. We have been, and are currently, in a financial crisis that has turned into an economic crisis. Now the employment crisis is coming crashing in, with the prospect of social problems further down the road.
It is good that an employment summit has been organised in May, but we must not isolate employment issues from the economic issues. They must, therefore, be integrated into the discussion. I think that we have done too little, too late. One and a half percent of Member States' GDP - that was right when we said it, but now the crisis is even worse than we thought at that time. We need to do more, to make more coordinated efforts - certainly more than two percent - in order to deal with it. The risk of not doing enough or of doing it too late is much, much greater than the risk of doing too much, as it will result in increased unemployment and in reduced tax revenue, which will affect the social problems experienced in the Member States.
What should we do, then? We know very well what. We should tie together what is good in the short term with regard to combating unemployment with what is needed in the long term. It is about environmental investments, new infrastructure projects, energy efficiency in homes, and it is about education, education, education.
We have talked about lifelong learning. We have never done enough, but now we have the chance to invest seriously in education. We also need to stimulate demand, and for this we need to turn to those groups that will use the funds for consumption: the unemployed, families with children, pensioners and others who will use an increased amount as consumers.
We must do what we can at EU level and try to deal with the Social Fund and the Globalisation Fund quickly so that the resources get out to the Member States. However, if we are to be totally honest, we know that the major economic resources are in the Member States and if the Member States do not do enough, and in a sufficiently coordinated way, we will not succeed. If we look around and summarise what the Member States have done, there is only one Member State that has achieved 1.5%, and that is Germany, which was not initially the country on the front line when it came to taking action. Other countries, the Nordic countries, for example, where I come from, are doing very little, despite the fact that their economic situation is good.
Now we come to the social consequences. You have mentioned them and they are particularly important. They affect not only the social security systems, but also the public sector. The public sector is doubly important. It is about providing people with childcare, care for the elderly and social security, but it is also important for employment. There are huge numbers of people in the public sector and we must ensure that it has sufficient economic resources.
I would also like to say something about young people. Young people are currently becoming unemployed straight from education. We must create opportunities for young people to find employment or further education or whatever it may be. Otherwise, we are storing up problems for the future. In conclusion, we must act. We must act in a coordinated way with solidarity, we must act now and not wait, and our action must be sufficient.
(Applause)
Thank you, Mr President, Mr Vondra and Mr Barroso. It took very little time to draft this report entitled 'Cohesion Policy: Investing in the real economy'. Regardless of this fact, we produced a document which was agreed on and unanimously supported. This fine result would not have been possible without the involvement and assistance of my colleagues on the Committee, the shadow rapporteurs and the cooperation between the political groups, for which I would like to thank everyone.
I would like to dwell on the basic messages conveyed in this report. First of all, this report supports in every case the measures proposed by the European Commission for accelerating and simplifying the implementation of the Structural Funds, which include increasing the advance payments, introducing more flexible schemes for settling expenses etc. We actually require these measures now just when we need to have an adequate response to the economic crisis: investment in the real economy, the preservation and creation of jobs and the encouragement of entrepreneurship. However, these measures are not the only indication of the need for us to act more effectively and efficiently. The proposals on simplifying the rules have been long sought after and expected by users of EU funds and come in response to the recommendations from us and from the European Court of Auditors.
Secondly, the Cohesion Policy and solidarity policy. We not only require in this case a declaration of solidarity but also to see solidarity in action. In a context where European economies are mutually dependent, the adverse effects of the crisis affect every economy. To counter these effects, we must achieve positive results which will generate extensive benefits and be used to meet the goals that have been set for growth and development in the Lisbon Strategy. It is also important for EU citizens' social standards to be preserved, for us to protect the socially deprived, as well as for competition not to be distorted and the environment to continue to be protected. In this respect, solidarity and cohesion are required to the maximum extent so that we succeed in finding together a way out of the crisis more quickly.
Thirdly, it is important for us to learn the lessons from the current crisis and that the measures which will be adopted are not treated as isolated cases. The analysis of the mistakes made and experience gained must continue. In addition, the process of simplifying the procedures must continue. The rules must be made clearer, information more accessible, the administrative burden lighter and procedures more transparent. This is the only way in which mistakes will be reduced and the opportunities for any infringement and corruption limited.
Finally, I would like to call on the Council to adopt as soon as possible the measures proposed for accelerating and simplifying the use of the Structural Funds. I also appeal to the members of the European Commission whom we expect to monitor the impact of the new measures and make new suggestions, as well as the process as a whole. Last but not least, I want to emphasise the fundamental role played by Member States on which depends the action to be taken and the achievement of real results from the implementation of the Cohesion Policy. I will end by mentioning again that we need to see solidarity in action.
Mr President, on behalf of the Committee on Budgets I would like to state, first and foremost, that this economic recovery plan is much more intergovernmental than Community in nature, and that it demonstrates the real financial limitations of the European Union.
From the Community viewpoint, we are going to use EUR 30 000 million which will be, in practice, mobilised by the European Investment Bank, and in respect of the EUR 5 000 million which belongs, strictly speaking, to the Community budget, we are encountering major problems.
There are no new resources; what is happening is a redistribution of existing resources. With regard to the European Investment Bank, we are fully in agreement with having recourse to it, but we should say that we are worried we are entrusting it with many commitments without having a guarantee that they can be taken forward.
Finally, we regret the Council's inability to reach an agreement on the EUR 5 000 million for energy interconnections and rural broadband.
We believe that the unused margins should not be used. What the European Commission and the Council must do is to turn to the resources given to them by the interinstitutional agreement itself.
Mr President, Mr Barroso, it is the unanimous opinion of the Committee on Employment and Social Affairs that I should like to share with you this morning, for we are looking to see a real promotion of social cohesion in this recovery plan. Social cohesion means being integrated into the labour market. To begin with, then, we want to keep all employees in their jobs and get the unemployed back to work by, among other things, directing the Globalisation Adjustment Fund towards new training courses, so that the workforce is prepared for when we emerge from the crisis.
Therefore, in the short term, we need to keep people in work. In the medium term, we need to provide better training for employees for when the crisis ends and, in the long term, we need to innovate, including in social organisations via employer groups.
Europe is obliged to innovate if it is to survive globalisation.
Mr President, ladies and gentlemen, next week's European Council must not be a summit like any other. It must not be a routine summit. Europeans are expecting concrete signals from it, as is my parliamentary group.
This summit must be the one that affirms Europe's strength and determination in the face of the crisis. This strength has been shown in the past when Europe adopted the rules of the social market economy, which limits the damage done by an unprecedented crisis that is hitting every region in the world at the same time. This strength was also proven 10 years ago when Europe armed itself with a currency, the euro, which is undergoing its first major test but is holding its own.
However, a strong Europe must not be a protectionist Europe. A Europe which protects by dint of its rules must not be a fortress Europe, as turning in on ourselves will not bring us out of the crisis. Rather, we must rely on openness and on the affirmation of our identity. Europe's strength in a storm, even more than in calm times, lies in its taking action on behalf of our fellow citizens, including the most underprivileged, and, above all, in doing so as one.
Together with the Commission, and with Mr Barroso, whose series of measures inspired by the de Larosière report I welcome, Europe is fighting to save the banking system.
It is fighting and we are fighting with it not, as some would have us believe, to save the jobs of the traders, but to avoid a general collapse of our entire economy and because there can be no lasting recovery without a healthy banking system.
Europe is fighting to good effect, and I welcome the agreement reached yesterday on reduced VAT rates for the catering and construction sectors, on the introduction of real supervision of the financial markets, on saving jobs, on maintaining or restoring confidence and on ensuring a future for Europeans.
Ladies and gentlemen, I have spoken of strength, I have spoken of unity, I have spoken of effectiveness, but the raison d'être, the motivation for all this is solidarity. This is the Europe of Jean Monnet and of all the founding fathers. What use would it have been to have created Europe in the aftermath of the last war if it were only to be renounced in favour of the 'every man for himself' approach 60 years later, with the arrival of the most severe economic crisis since 1929?
Our fellow citizens sometimes ask what the purpose of Europe is. It is up to us to prove that Europe is standing by its 500 million fellow citizens, many of whom are suffering in this crisis, and is also showing solidarity towards the countries of the Union - I am thinking of Ireland, Hungary and others that are experiencing particular difficulties.
I ask, on behalf of my group, that each Head of State or Government in the Twenty Seven reject the lure of isolation which - I choose my words with care - would be suicidal for all our countries.
I ask Mr Vondra, Mr Barroso, and you too, Mr Pöttering, to intervene in the European Council on behalf of our Parliament, to opt for solidarity and innovation. Yes, I do say innovation because I am convinced that we will emerge from the crisis only if we use new resources and make massive investment in the knowledge-based economy, and in research and development.
We must exploit the immense potential the European Union has in the area of new green technologies as soon as possible, since these green innovations must be included in all European policies. This would give a real industrial boost to the economic recovery.
In the same way, the regulatory obstacles to the internal market that still hinder the development of these technologies must be removed as quickly as possible. A real internal market for renewable energies with clear rules must be introduced since, in a crisis, nothing will remain the same, and we must prepare for the new situation. This is the meaning of the Lisbon and, now, post-Lisbon Strategy.
My parliamentary group, like the centre-right in Europe, is a responsible political organisation. We are for an economy which has rules, we are for a social market economy. This prevents us from engaging in demagogy and populism. This obliges us to speak honestly to the people of Europe. I hope that the next European Council will take inspiration from this approach.
(Applause)
Mr President, with all respect to you, Mr Vondra, it is unacceptable that, in a situation like the current one, the President-in-Office of the Council is not present. This also indicates the nature of his attitude to the current situation.
(Applause)
We have heard many of the old familiar phrases being repeated. We have been listening to this sort of thing for months and we could use the phrases to produce templates. Mr Daul, I would like to congratulate you on your wonderful speech! If you go on making speeches like this, the people in Lipsheim and Pfettisheim will begin to think that you have joined the French Communist Party. It is really wonderful and it all sounds excellent. However, now we actually need to deliver something. We must make the necessary decisions. More must be done in the European Council. The crisis is deepening and jobs are being lost. We have seen EUR 40 billion wiped off the value of shares in the last six months. This means that people's livelihoods are being destroyed. This means that jobs are being lost. This means that companies are being threatened with closure. This means that national economies are being threatened with collapse. Then the Council comes up with nice little resolutions, such as the fiscal stimulus of 1.5% of GDP this year or next year. Three Member States have implemented the resolution so far, which means that 24 states have not. Great Britain, Germany and Spain have done this, and incidentally, all three were pressured by social democrats and socialists, and the other Member States have not. You must do more! You must tell the absent President-in-Office of the Council this.
Mr Barroso, you have made a wonderful speech. It was excellent and we support it fully. Solidarity between the Member States is urgently needed. For us as social democrats and socialists, solidarity is the central concept in this situation. Solidarity between people in society, but also solidarity between states. Solidarity within the eurozone and solidarity between the eurozone and the states outside it. It is important for the Commission to urge the Member States to show solidarity.
It is also important for the Commission to provide us with the draft directives we need to control private equity and hedge funds, to ensure the transparency of credit rating agencies, to keep managers' salaries within reasonable limits and to close tax havens. These initiatives are urgently needed. We hope that you will implement them and we are relying on you to do so. If it is no longer possible to achieve this within this parliamentary term, we will be making all these demands again on the first day of the new Parliament. When I hear the head of Citigroup, which has once again made a profit, and when I hear Mr Ackermann from Deutsche Bank, which has once again made a profit in the first quarter, I wonder whether these people believe that they can just go on as before, now that they have been bailed out by the state. No, we must put in place controls and transparency to ensure that these people cannot repeat what they have done in the past.
My third point is that I am fascinated when I hear the members of the Group of the European People's Party (Christian Democrats) and European Democrats speaking. It is wonderful. You are saying all the things which we have been saying for years and which you have always voted against. You seem suddenly to have woken up. However, when it comes to Amendment 92, to a resolution to do more, in other words a fiscal stimulus of 1.5% of GDP, the PPE-DE does not vote in favour. Amendment 92 will be the litmus test for you when we vote on it at midday. On the question of solidarity, you have just said on behalf of your absent group, Mr Daul, that this is a good thing. Let us see if you vote in favour of Amendment 102, in which we are demanding solidarity.
One final remark which is of crucial importance for our group relates to Amendment 113 concerning tax havens. The people who serve us in restaurants, the drivers who drive our cars, the ground staff at the airports who unload our suitcases, are all taxpayers whose taxes are being used to prevent the big banks from failing, because governments and parliaments require these people to make a contribution. These are the people who must pay for the safety nets that have been put in place for the banks and the large companies. Now the managers of these large banks, who are still paying themselves bonuses of millions of euros, for example, at ING which has deficits of several billion, are to be given the opportunity to put their money into tax havens and to avoid paying tax. This is a class war from above, which we at least do not want to be part of. Therefore, the question of whether we decide today that the European Parliament is against tax havens is a decisive question for the credibility of the PPE-DE and the Group of the Alliance of Liberals and Democrats for Europe. You are talking like the socialists, but we want to see whether you vote like the socialists at midday.
We have put our three demands on the table and I would like to state quite clearly that if you do not vote in favour of them, then we will not have a joint resolution. Then it will be clear that we stand for social justice and that the PPE-DE can only produce empty words.
(Applause)
on behalf of the ALDE Group. - Mr President, over recent months, our Union has had more summits than our former colleague Reinhold Messner, and our Parliament has had a string of reports on improving the economy, but what those summits and those reports have done is provide Member States with stepping stones across the river of recession. Now we need the Council to cross without fear or flight, and I congratulate the authors of the Andersson, Ferreira and Kirilov reports. They offer a consistent and pragmatic perspective written in the light of the unemployment avalanche on our horizon. And their underlying message is this: jobs, jobs, jobs.
The Lisbon Strategy, employment guidelines, cohesion policy - these have always argued for flexicurity in our economies, for public investment in research and development, for the rapid transition to the knowledge economy. They are the foundations on which a healthy, dynamic and secure job market is built.
And from today's vantage point, one thing is clear to everyone - except, perhaps, some on the benches to the left. It was not the Lisbon Strategy that brought hardship to our kitchen tables, rather it is the Member States which ignored it that are suffering the deepest and will suffer the longest. So now is the time to put our foot on the floor and drive forward a 'Lisbon plus programme' and employment guidelines that reflect the realities of our Union.
National parliaments, regional governments, city halls: each must be empowered to rise to that challenge, and named and shamed when they do not. Nor should we accept heel-dragging over the need to protect the planet. The Council will consider the EU's negotiating stance for the Copenhagen climate conference. Just how much money, Mr Vondra, will the 27 allot to adaptation and mitigation in the developing world? Climate change will not stop as the economy slows, and the poorest countries will suffer - still - from our carbon consumption.
So recession must not mean inaction. Member States must commit the cash to counter climate change and to create green-collar jobs in the process, perhaps by using the money we have, as Claude Turmes suggests, to leverage more through the EIB or the EIF. However, the Council knows that the ravages of recession will return without root and branch reform of the financial system.
Next month's G20 is tasked with recasting the mould, and I welcome the tone taken by European leaders when they met in Berlin. The IMF should be financed effectively, tax havens should be subject to scrutiny, and financial institutions should be regulated robustly, with an effective European financial services authority overseeing the system: not to drag our economies back into the past, but to create an open, honest and transparent system of trade that is free and fair.
London, Paris, Berlin: each is keen to stress that Europe stands united, but the President of the Council tells us that differences persist. I hope the President of the Council will be here to report back to us from this summit, because he should be here today. If differences persist, it will not do. We need Europe to be strong in mind, fleet of foot and united in purpose over the weeks and months ahead, ready to strip out the toxic assets that are crippling bank balances, ready to reform bank practice to restore creditworthiness, and ready to accept that the current stimulus package may not be enough, because it is no good topping up the IMF if there is no global financial system to support, and while it is rough justice that responsible Member States must mitigate against default by those who lived it up, that may be the price to pay to avoid the contagion of economic meltdown.
Put simply, we need Council, Commission and Parliament to work together: coolly, calmly, collectively, preventing procedure from getting the better of purpose. Europe can fight fire no longer. The time has come for the fundamental reform that will provide jobs now and security in the future.
Mr President, ladies and gentlemen, Mr Vondra talked of 'strengthening supervision', but we want some information on how many OTC derivatives are still in the possession of European banks; how much the bill comes to at world level. It may be that the Commission and the Council will decide to freeze derivatives, at least to propose it at world level, and to suspend trading in these commodities. Is it possible that in banks that have been nationalised, these derivatives are still a toxic asset but obviously also worrying for development? Strengthening supervision also means that we must not only, as the Commission says, have the capacity to make a clean sweep of the banking system and review the system of regulation, but we must also make new proposals.
So, if we are worried about the crisis in the motor industry, we ought also to concern ourselves with small and medium-sized enterprises and the unfair competition coming from outside our borders. The Council has not yet decided to ratify and promote origin labelling, the only system that is not protectionist but protects consumers and products, as President Barroso himself just said. In order to help businesses we must, in addition to promoting new lines of credit, give small and medium-sized enterprises faster and cheaper access to mobility, if we want these businesses to adapt rather than go under. Many of them are now suffering a 50% drop in orders, forcing them to turn to the banks for help. The banks are not lending, however, and the bank shares have collapsed because of derivatives. It is a vicious circle. You must come out from this muddle and look for real solutions, not just useless proposals.
Mr President, ladies and gentlemen, on the occasion of the fifth debate in this parliamentary term on the successes and failures of the Lisbon Strategy, I would like to ask how it can be that we have stated every year that the strategy is a successful one and that its success has been assessed and that we now suddenly wake up in the middle of the most serious crisis of recent times, as if it were a natural disaster. This should not be the case and a dishonest assessment of the Lisbon Strategy is, I believe, one of the problems which we must resolve.
A year ago in the same debate, the European Parliament urged the Commission to ensure the stability of financial markets because we had identified signs of an impending crisis. Mr Barroso, nothing was done in response to this request. We have now been discussing the collapse of the system for months, as Mr Schulz has said, without ensuring that the new regulations are mandatory. My view of this is slightly different to that of my fellow members. I believe that many members of the Commission and of the national governments are still convinced that a deregulated market made up of strong players can regulate itself. If we limit ourselves to injecting funds quickly into the banking system and to giving public guarantees, without establishing a completely new structure for the financial markets, we are sure to fail. We will not emerge from this crisis and there will be no real recovery.
The discussion on the links between climate policy, sustainability strategies and crisis management is just as inconsistent. Every year, we hear many comforting assurances on this subject. However, if you look at the current economic recovery plans at European and national level, you will see that they consist of a lot of words, but that the objectives of sustainability, climate protection and the efficient use of resources are still not being taken seriously. These economic recovery plans will not equip the European economy to face the future. They are simply more of the same.
Ladies and gentlemen, the joint programme for growth and jobs, also known as the Lisbon strategy, came into being in 2005. It is now 2009 and, despite everything, we are faced with increasing poverty and an economic and financial crisis without parallel in history. Furthermore, the latest forecasts predict that the number of people unemployed in the EU will rise by almost 3.5 million in 2009. Despite all of the measures adopted to date, unemployment is rising. I am not the only one who thinks that something is wrong. The current situation shows the failure of the policies to date which have mainly supported the accumulation of large profits by large commercial and financial groupings, the creation of huge monopolies and a deterioration in the living standards of workers and ordinary people. Europe must take a different route. At its spring meeting, the Council should adopt a European strategy for solidarity and sustainable development and a new set of economic, social and environmental policies for supporting investment especially in the quality of work, improving qualifications, infrastructure support programmes, policies of cohesion, environmental protection and improved health and safety protection at work. A major problem confronting Member States, including the Czech Republic, is company relocations. The EU should set up a regulatory framework which would penalise firms for relocating, for example, by making EU financial support conditional on the fulfilment of obligations involving job protection and local development. Especially now, at a time of financial and economic crisis, we need not only solidarity but also strict and fast-operating rules and instruments as a common defence against the crisis. In this way, we would also be making a dignified link to the inheritance of Jean Monet, whom we are commemorating today.
on behalf of the IND/DEM Group. - Mr President, the term 'European solidarity' has been bandied around this morning as if it were a given. I want to call that into question.
We cannot sign a blank cheque to bail out the countries of eastern Europe. We do not have the money. Economically, the plan is quite unsound and, most important of all, it is politically unacceptable to the taxpayers in France, Britain and Germany that we should do so. Yet the British Chancellor of the Exchequer, Alistair Darling, seems now to be an advocate of this plan. He has lost his marbles! He says that this is the time for Europe to build on shared values of cooperation, as if we are one big, happy family.
Well, the Hungarian Prime Minister, Mr Ferenc Gyurcsany, rather blows that idea of European solidarity apart. He demands that the European Union bail out countries such as his to the tune of EUR 180 billion, and he says that, if we do not do that, he promises us that five million unemployed migrants will head west into our countries. That is nothing other than blackmail, and it shows the folly of having allowed countries like Hungary into this political Union and highlights even more deeply the folly of having open borders.
The only response I really hear in this House today is that somehow we have to have more European Union - that more power will work! Well, look: you were sent a message by the voters in France, by the voters in the Netherlands and by the voters in Ireland. You do not have the legitimacy to take more power for the European Union. The economic crisis will, I believe, be what voters will vote on in the European elections this year, and I hope this time they send you people a message that is so big and so loud that, for once, you simply will not be able to ignore it.
Nigel Farage, we might not always be happy in our European family, but you belong to the family as well.
(CS) Ladies and gentlemen, in contrast to the previous speaker, I firmly believe that the forthcoming European Council should fully live up to the motto of the current Czech Presidency, which is 'Europe without barriers'. I hope that the absent President of the Council, Mirek Topolánek, will not give way under pressure from the Obama administration to the temptation for new regulations and for more taxpayer's money to be poured into the economy.
The forthcoming Council should also reject the green-lobby plan of the Barroso Commission involving massive multi-billion support for renewable energy. Economic theory and historically proven practice both clearly show that this will not do anything to reduce the economic collapse or to halt the rise in unemployment. On the contrary, it will only deepen the crisis and add another risk for the future, namely inflation, ladies and gentlemen. I do not believe that any sensible politician would want to contribute to a massive growth in prices and a devaluing of the savings of ordinary citizens. I hope that the Presidency will continue its stout defence of liberalisation together with the elimination of trade barriers and protectionism.
As we know, ladies and gentlemen, government regulation of economic policy in the US has played a key role in causing the current crisis. Instead of learning from this fact, EU bodies have approved an incredible 519 regulations and 68 directives since 1 July last year, in other words over the space of 9 months. If the Czech Presidency wants to be credible and useful in its motto of 'Europe without barriers', rather than organising more summits, it should immediately check through all EU legislation and throw out as many environmental, gender, social and employment restrictions as possible. The Council should also give some thought to how to rein in the bloated social state and to reducing high taxes and insurance. Only in this way can we achieve a rapid resumption of rational human and market activities, without which it will simply not be possible to overcome the current crisis.
(DE) Mr President, ladies and gentlemen, sometimes I do not believe what I hear. Mr Schulz, the initiative on regulation and on transparency rules for hedge funds and private equity comes from the Committee on Legal Affairs.
In 2006, the members of the Group of the European People's Party (Christian Democrats) and European Democrats on the Committee on Legal Affairs began actively asking for rules to be put in place. The legislative own-initiative report which we commissioned did not come about because the chairman of the Committee on Economic and Monetary Affairs, who we all know is a member of the Socialist Group in the European Parliament, began a completely unnecessary dispute over authority. The result of this was that we spent months, if not years, in reaching an agreement and were then finally able to adopt the legislative own-initiative reports on this issue in September of last year, in the form of the Rasmussen and Lehne reports.
The person who spoke out against regulation in this area in the Council was Gordon Brown. He is obviously not a member of the PPE-DE, but belongs to your group. In recent years, Mrs Merkel and Mr Rasmussen have always spoken in favour of regulation in these areas in all the debates, both in the European Council and the G8.
The problem lies in the fact that the socialists in the European Union have always been a major obstacle to the inclusion of these non-regulated areas. Opinions have recently changed and that has resulted in us being in the position in which we now find ourselves. This is one of the historical facts in this area. I simply want to say that there is a big difference between the rhetoric which we are hearing now and the reality of recent months and years. Unfortunately, that is the case.
Finally, I would like to mention a number of areas of common interest. Today, the atmosphere between the parliamentary groups during the preparation for the resolution on the Lisbon process in the steering group was exceptionally good. For this reason, we have come to an agreement in almost every area and produced a good resolution.
We should not discuss this until we are blue in the face. Instead, we should make it clear that this is an area of common interest. The citizens of Europe expect us to act jointly in this crisis and not to oppose one another.
(Applause)
Mr President, this is the worst crisis since 1929 and it is getting worse: unemployment is in free fall now.
What I said to the President of the Commission a couple of months ago was: 'Please do not oversell what the European Council decided in December 2008. Please do not paint too rosy a picture of Europe.' However, that is exactly what you are doing. You have not made a financial stimulus of 3.3% in Europe - you have not! When you talk about automatic stabilisers, it is already in the prognosis. According to the Commission in January, the prognosis is -2%; now the European Central Bank tells us it is -3%. When you talk about a financial stimulus of 1.5%, it is not 1.5%, because, according to the Bruegel Institute, it will be 0.9%, which is documented.
Now we have the following situation: we are not taking care of employment, unemployment is in free fall, and your stimulus in Europe is not 3.3% but 0.9%. If you are now telling us to wait for better times and if you agree with Jean-Claude Juncker, who said yesterday that we have done enough, then I say: you have not done enough - people expect more from Europe than you are saying today.
My point is the following: in a few weeks, you will meet Mr Obama, the new President of the United States. He is coming with an investment package of 1.8% to his gross national product. We are coming with less than half. How could you imagine that Europe would put itself in a position where we are the ones who are doing less than our American friends, and where we are the ones who are demanding more of our American friends? How could you imagine respect for the European Union?
What I am saying is that we need to do more and we need to devise a comprehensive plan, which will cover the summit on 19 March - which is nine days from now - the summit in London, on 2 April, the summit on employment in May in Prague and the June summit. I appeal to you, President of the Commission, to make a comprehensive, new recovery effort. If we do not do that, we will lose. It is not about getting better times next year: this is a fundamental world crisis that we need to take seriously.
My final point concerns solidarity. The time has come not to accept new demarcation lines between those who have been members of the European Union for many years and those who came to the European Union with a promise that this would be a better time for ordinary people. Let us now avoid new economic demarcation lines between the new ones and the old ones. Let us show solidarity in real terms. That is why I ask you, President of the Commission, to consider new financial possibilities to help our new friends - Eurobonds is one possibility, the European Investment Bank is another. Please, take it seriously and let us not do too little too late, like they did in Japan, but let us show that Europe is about people, Europe is about showing solidarity with the weakest countries in this Union.
(NL) Mr President, now that the original period of the Lisbon Strategy is coming to an end, we can see that the objectives which the Heads of Government prescribed in 2000 have not been adequately met. Particularly in the current economic crisis, though, it is of paramount importance for the Lisbon Strategy to be taken seriously. Had this been the case, Europe would probably have been better able to stand up to the economic setbacks.
One of the key agreements in the Lisbon Strategy is the intention to spend 3% of Gross Domestic Product on research and development: two thirds financed by the private sector and one third by government. The fact, however, that hardly any country in the European Union has met this objective acts as a brake on innovation in the European Union. In a worldwide crisis, Europe will need to find the strength within itself to bring the economy up to the required standard once more.
At the same time, it is, of course, surprising, that a considerable share of the EU's budget should still be used to over-subsidise the old economy that includes agriculture and regional funds, while the targets for investments in research are not being met. There are plenty of options. Just think of clean environment or medical technologies or the growing sector of European computer games, for example, where specific support is proving effective.
Mr President, a dynamic and highly innovation-oriented economy can help new industries, technology and products get off the ground. This is precisely what is needed to recover from a recession. The crisis is allowing us, and indeed forcing us, to carry out desperately needed reforms.
I would urge the Member States to take their own agreements seriously, because when major goals are set, we need to have the determination to achieve these. If not, the EU will lose its credibility. Common policy requires an all-out effort from everyone and does not allow any slacking from any of the Member States.
(PL) Mr President, everything points to the fact that the ten-year goals of the Lisbon Strategy will end in a fiasco. Neither that strategy nor the constantly referred to Treaty of Lisbon is a real answer to the global economic crisis. During the forthcoming Council, the Prime Minister of Ireland will inform us of the steps taken to incorporate the Treaty of Lisbon. Following the example of the French and the Dutch, Ireland rejected the amended version of the European Constitution in a referendum. The citizens of that country could not be persuaded to relinquish part of their sovereignty in favour of a bureaucratic structure named the European Union. Presently, instead of waiting for a ruling from the German Constitutional Court which might finally bury the Treaty, attempts are being made to persuade the Irish with promises of privileges which are not to be found in the document which has been submitted.
In the face of a huge economic crisis, I appeal for an end to pointless internal EU disputes and for specific measures to be taken based on the existing treaties and in a spirit of solidarity.
(FR) Mr President, in this time of crisis, we need a strong impetus at European level.
Nation states acting alone will be unable to give a sufficiently strong and coordinated response. We therefore urgently need a boost from Europe. What are we seeing again today, though? A Commission which, like its President, is tired, lacking in vision and bereft of political courage. A recovery plan of EUR 5 billion is not a recovery plan since 50% of the projects on the list will see no investment in 2009 or 2010 because the licences for carbon sequestration, for example, will not be in place!
Mr Daul is quite correct. Now is the time for us to show solidarity and innovation. If the Commission heeds Margaret - 'I want my money back' - Merkel and draws up a list that gives more money to the strong economies than to our colleagues in the countries of the East that need our support right now, we will be unable to make progress.
We therefore need innovation in two areas. First, we should not squander these EUR 5 billion on State aid. Instead, we should concentrate the money on the European Investment Bank. The Bank is currently increasing its capital by EUR 76 billion and is negotiating with the European Central Bank to make improvements in relation to liquidity. Therefore, we should use most of the EUR 5 billion as guarantee funds to leverage EUR 20, 25 or 30 billion of public and private investment. Secondly, we must widen this recovery plan to include green technologies, renewable energies and investments in buildings in Europe's towns and cities.
At present, President Obama is allocating 10 times more venture capital to green technologies than Europe is. We are therefore losing the battle when it comes to the next big thing in the economy.
(DE) Mr President, ladies and gentlemen, the decisive question in relation to all the economic recovery plans which are being put in place throughout Europe is, of course: who will receive the money? Will more blank cheques be drawn up for the banks, although in the long run, it would be significantly cheaper for the taxpayer if they were nationalised straight away? Should we relieve the burden on large companies and high wage earners although they have benefited from tax concessions across the whole of Europe for years? The more money is wasted on things like this, the more likely it is that the programmes will fail and that the European economy will find itself in a very dangerous downward spiral.
The long-term policy of privatisation, deregulation and liberalisation has resulted in an increasing concentration of wealth among the top ten thousand. In addition, it was this policy which was responsible for the crisis that we find ourselves in today. Anyone who believes that the crisis can be overcome by continuing this policy with just a few modifications has completely failed to understand the situation. What we need is exactly the opposite. Instead of buying up banks' toxic assets, we should be spending taxes on renovating schools and hospitals and on greening the European economy. If public funds are given to private companies, the rule of no taxes without guaranteed jobs and, in particular, no taxes without public ownership rights must apply, so that the state and, above all, citizens can benefit from any future earnings. The best economic recovery plan of all would be a radical redistribution of wealth and assets from top to bottom. The low pay sector in Europe must be reduced in size rather than continually being fostered. We need higher minimum wages and better social services in Europe. We need tax rates which ensure that the millionaires and profiteers from the old finance market party take responsibility for the huge losses which have been incurred, not the majority of citizens who have not benefited at all from the financial boom. I believe that social justice is now the only sensible economic policy. It is the only way of bringing this disastrous crisis to an end.
(SV) Mr President, the Lisbon Strategy is among the EU's best projects. Member States are to voluntarily reform their economies to create prosperity and an ability to adapt, both to foreseen changes such as an ageing population, and to unforeseen changes such as collapsing financial markets. The idea behind the strategy is to promote efficient markets, entrepreneurship, education, research and stable state finances, and now we are being tested.
If, when the financial crisis occurred, we had all had a flexible economy, the right monetary policy and sound state finances, Europe would have coped a lot better. We did not have these things, however. The Lisbon Strategy has not been implemented while, at the same time, the euro has resulted in much too easy a monetary policy for Ireland, Spain, Italy and Greece. In addition, several countries have been able to mismanage their public finances under the protective umbrella of the euro. The imbalances are therefore huge. The Lisbon Strategy is a good idea that has been botched. The euro is a bad idea that has exacerbated the problems.
(FR) Mr President, ladies and gentlemen, it is in this time of crisis that the value and usefulness of structures will be shown, and this crisis is showing us that the Europe of Brussels is no use at all. The recovery plan, pompously termed 'European', is, in fact, the sum of the finances decided on by the Member States. The contribution from the European budget accounts for only a very small part of it.
Whilst EUR 200 billion is being given to support the real economy and jobs, EUR 2 billion of it is going to the banks, with no guarantee that they will use the money to finance companies and private individuals. Privatised profits, public ownership of losses: this is the latest word from these economic policies, be they liberal or socialist.
Is it a case of European solidarity or support for the States? The participants of the informal summit of 1 March collectively rejected conditionality for aid given to the automotive sector, for the sake of the market and of competition. There has been no change in policy, no change in logic, and no break with the system that led us to catastrophe! We are on the edge of the precipice and, in a few days' time, the Heads of State and Government are going to ask us to take a great leap forward.
(NL) Mr President, as coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats for regional policy, I should like to say that the desired move towards a more flexible approach and a more emphatic focus on investment and employment are becoming a reality. Precisely in this time of crisis, cohesion policy has its uses when it comes to Community investments. At the moment, we deploy an annual sum of some EUR 50 billion, and 65% of it goes to the priority areas in the Lisbon agreements. In doing so, we make an active contribution, qualify workers and take all kinds of regional initiatives for the years following the crisis.
The PPE-DE would like to maintain this integrated financial approach, rather than bring about any more fragmentation. The idea behind adopting a more flexible approach is to accelerate expenditure schedules, simplify approval and deal with the preparation costs effectively, extend the EIB's scope considerably by means of specific programmes, including sustainable reconstruction in the urban environment and more scope for energy efficiency, not least in the old Member States. I welcome these moves towards a more intensive approach and flexibility.
In March II, we will hold a priority debate in this plenary meeting about the adjustments to the cohesion policy. We will also adjust the regulations for the funds accordingly, and lay the basis for a new cohesion formula: territorial cohesion, the framework for the period after 2013.
As was confirmed a moment ago, we are committed to high-quality activities, including clusters, R&D, innovation and rural development, and we will ensure that the knowledge economy and competitiveness in Europe are given a shot in the arm. This applies to all the regions across all the Member States. In this way, Europe will remain visible, and we will contribute to greater solidarity in Europe, even after the period of crisis.
Mr President, I would like to start by responding to Mr Farage. If so far it was not certain that Parliament would be united, I think Mr Farage convinced all of us that we must remain united as a European Union.
The systematic crisis has hit the EU and we have to ask ourselves why our Lisbon Strategy of 10 years could not save us. Could we have a better target? Could we have a better delivery? Could we do it in a more cognate manner, or were we waiting for somebody to do it instead of us?
The Socialist Group answer is that it is right to have a single, comprehensive strategy for the future, to drive competitiveness and social and environmental sustainability in one single strategy. The Socialist answer is that we need delivery on Lisbon targets for all of Europe and we need it for all Europeans, including the most vulnerable, the poor ones.
We need to stabilise the financial markets and reduce the risk of similar crises for the future. But we will not support policies which drive our resources to tax havens and to the bank accounts of the few. We need to stabilise real economies throughout Europe for all sectors, and especially the small and medium-sized enterprises, but we have to take the responsibility of supporting employment and not just allow those companies to generate profits.
We need to go for R&D innovation and the digital switch-over, as well as building up skills to enable all citizens of Europe to use those technologies. We will commit funds to save knowledge throughout IPR policies. We need to stabilise Europe as a whole but we have to look beyond Europe to even more vulnerable parts of the world and we will not build new demarcation lines within the European Union.
We need to mobilise actors to act. Action, action, action, and delivery. Words alone will not drive us to succeed. It is not enough to do a lot but it is necessary to do enough. We ask the Commission, we ask the Council to go beyond the Spring Summit and deliver our messages to the G20. This is what people in the street are waiting for from us. Let us act together.
(LT) I would like to draw attention to some circumstances which seem important to me in resolving the matter of retaining and creating new jobs. Firstly, this is a global economic crisis which is forcing us to rethink and re-evaluate the Employment Strategy. Secondly, we must make a critical evaluation of what we have already created, and of the effectiveness of implementing the strategies we have adopted. Therefore, I urge the Commission to assess very critically how Community Members are using funds intended to stimulate employment. The practice in force until now of mostly allocating funds towards qualification, requalification and various kinds of training is, to my mind, ineffective. Investing in small and medium-sized businesses and micro-credits are the most effective measure to create new jobs. Funds from both the Social Fund and Globalisation Fund could be used more effectively to this purpose. Member States must submit reports on the use of Social Fund and Globalisation Fund money, indicating, in particular, how many new jobs have been created. There must be penalties for inefficient use. The number of employees taking so-called voluntary redundancy is increasing. They are left without a job, without social or financial support. Therefore, we ought to involve unions here to protect the interests of our people. I urge the Commission and Member States to unite on this important matter.
(LV) Thank you, Mr President. In the current crisis situation, it is better to do more, rather than to wait. Therefore, the proposed economic stimulus instruments should certainly receive our support. For the new Member States in eastern Europe, however, with few exceptions, the international lending markets have closed their doors, there is an outflow of capital, and western European banks, which account for the majority of the market in the region, have changed the expansive lending policies they were pursuing not long ago for a more cautious approach. The opportunities for these Member States to use financial and fiscal instruments are limited, or completely non-existent. In addition, in the majority of those countries preparing to join the eurozone, the convergence criteria will, in the medium term, also limit what economic stimulus measures can be taken. The only real instrument for stimulating the economy and for the implementation of the Lisbon strategy in those countries is finance from the European Union's funds. In obtaining funds, however, finding co-financing may be a problem, and that may lengthen the time taken to obtain funds. In order to stimulate the economy in eastern Europe we need urgent agreement on changes to the rules for obtaining European Union funds. The procedures for receiving funds need to be significantly simplified, the volume of state and private sector co-financing needs to be reduced and the deadlines for obtaining resources need to be extended. We need to find real opportunities to use financing from the European Investment Bank and the European Bank for Reconstruction and Development for the acquisition of funds. These decisions will send an important signal for the recovery and stabilisation of the market in eastern Europe. Thank you.
(DE) Mr President, ladies and gentlemen, Commissioners, thank you. We must take the opportunity offered by the financial crisis to undertake radical greening of the European economy and to put a stop to climate change.
However, the Commission is not making use of this opportunity and is relying on a rescue package involving outdated concepts such as road building and the car industry. Even investment in ailing economic structures seems to be a possibility. This is not a forward-looking concept which would stop people from worrying about the loss of their livelihoods. The relaxation in the rules for the use of the Structural Funds must be aimed solely at sustainable, environmentally-friendly investment. Without a climate check of this kind, the co-financing must not be increased.
Commissioners, I believe that your approach of using the financial crisis to erode the rights of workers is also a cynical one. The posting directive should reinforce workers' rights and not help to weaken them. Reform of this kind is long overdue. What you are offering in the new document is unacceptable.
(PT) The neoliberal Lisbon Strategy has been one of the European Union's basic instruments for promoting financial deregulation, privatising public services, liberalising markets and world trade, deregulating labour relations and damaging workers' rights. The proposals on the Working Time Directive and flexicurity are clear examples of this.
There is no sense in continuing to insist on developing the Lisbon Strategy when the economic and social crisis which the application of this Strategy has helped to create is getting worse. We therefore need to break with these policies of neoliberal capitalism, which is responsible for worsening unemployment, precarious work and poverty and which has increased social, regional and territorial inequalities. We need an integrated European strategy for solidarity and sustainable development which is based on defending productive sectors and public investment, by effectively boosting Community funds to support countries with weaker economies, which respects nature and creates jobs with rights, and which promotes public services, increases purchasing power and ensures a fair distribution of income to reduce poverty. This is exactly the opposite to what the Commission and the Council are proposing.
(NL) Mr President, during the debates on the Spring Summit in recent years, we urged the Member States to work on the Lisbon process. After all, economic growth and low inflation provided scope for reform. Reform was necessary in the competition with up-and-coming economies and is, indeed, still needed.
The current crisis shows that Member States that responded to this request now perform better than others. The other Member States show major budget deficits, and the fact that the Member States that were deaf to our request are now transferring these deficits is threatening the stability of our currency.
I should like to ask the Commission to monitor Member States to ensure they observe the Stability Pact. Only in this way can we avoid the costs of this crisis getting out of hand. Temporary support measures that meet the sustainability test can therefore be applied on a limited scale. In addition to all new plans, it is obvious that old agreements should be observed.
(SK) Western Europe likes to talk about the need to assist the countries of Central and Eastern Europe to overcome the crisis. However, the very same people, or Mr Sarkozy to be precise, speak of these countries as a black hole which represents a risk for the European Union. I reject such a trivial generalisation of a problem which is affecting western countries in exactly same way. The result of such pronouncements is a loss of faith in the institutions of the Central and Eastern European countries and they look more like a stab in the back than a form of assistance.
European leaders last week rejected protectionism, which would have meant erecting a new iron curtain across a united Europe. At the same time, however, the European Commission has approved enormous state aid for French car makers. However, this unequal and discriminatory approach is also apparent in other areas and particularly in agriculture. Europe is becoming two-faced and the Euro sceptics will reap the rewards of this.
Mr President, this debate is about jobs, and jobs and new prosperity. That is why I am a little surprised to hear, from the Socialist Group, criticisms of those who have been responsible for realistic policies in Europe, because the Socialists, more than anyone else, called for lower interest rates at the peak of the economy, just as they implemented monetary policy in the US. It is lax monetary policy, more than anything else, that has eroded the US economy. Mr Schulz should feel thankful that Europe and the European Central Bank did not listen to him, because, if it had, the European economy would have been much worse off. I appreciate we can agree on that point.
That also goes for the policy that you are recommending today, because now you are talking about Eurobonds which, among other things, would lead to higher interest rates for the countries of Central Europe. That is not solidarity in a time of financial crisis, and we would do well not to listen to Mr Schultz this time either.
We need to take action, but we need to take the right actions in order not to deepen the crisis and to secure stability.
(Interjection from the floor)
No, you have not been in power, but you are guilty of a lot of things too, and if we had listened to you we would have been worse off. That was an agreement between you and me, was it not? I appreciate the consensus in Parliament that your policy was wrong.
Mr President, what we need now is stability. We need to abide by competition rules and state aid rules in order to secure open barriers and trade, because exports need more imports and imports need exports. That is the way we can achieve more jobs.
(IT) Mr President, ladies and gentlemen, one minute is only enough for a telegram. The title of mine, which I shall send to the European Council, has already been conveyed by Mr Schulz and Mr Rasmussen, who said that more must be done, above all with regard to the social emergency, through new tough financial and fiscal policies. Let me add an additional message: it is, of course, vitally important as we go through this crisis to minimise the social impact, but it is also important to hold a firm course so that we will know whether we are to emerge from it as winners or losers in terms of global competition, which will become increasingly fierce in the search for a new green, smart, low-carbon economy.
Therefore, all measures at all levels, from local to European, must be consistent with this objective. The Council needs to give a strong mandate for the negotiations in the run-up to Copenhagen so that we do not miss this opportunity, which is also an economic one. The mandate must be supported with the necessary funding of developing countries that will enable them to join with us.
(NL) Mr President, this crisis is a test for Europe. Citizens now expect Europe to act, and this is why it is mystifying that many national leaders, even now, remain caught in the 'each to his own' policy. Europe is not the sum total of 27 times the national interest. In this respect, it would be a capital error to divide Europe into east and west once again.
Mr President, the Liberals would like to invest in the future, not in the mistakes of the past. The objectives of the Lisbon Strategy should not be put on ice. If anything, we should be more committed to education and research, innovation, sustainability and a strong European market.
Mr President, bankers who squander our money are despicable, but Mr Schulz, politicians who now run up deficits and debts on the back of younger generations are just as irresponsible. The Group of the Alliance of Liberals and Democrats for Europe subscribes to the gist of the Ferreira report. Only with actual European and future-oriented solutions can we meet this crisis head-on. It is now or never for Europe.
(PL) Mr President, a true strategy for economic recovery is essential for the European Union. For that strategy to be effective, it must fulfil the following conditions. Firstly, the EU needs a larger budget, and not one reduced from 1% to 0.8% of GDP, as some countries are advocating. Secondly, freedom of budgetary and tax policy should be restored, and attempts to impose and standardise these policies abandoned. Thirdly, the pressure being put on new Member States to enter the eurozone should be ended. Fourthly, precise control of the flow of finance capital should be introduced and transfer of capital from new Member States to rich ones stopped. Today, that predatory procedure runs to tens of millions of euros and is ruining new Member States. Fifthly, we should direct support and aid first and foremost to countries and regions which have been worst affected, and not, as is being done today, close down shipyards in Poland, while in France and Germany, jobs are being protected. Sixthly, the program of infrastructure investment should be directed at eliminating differences and underdevelopment, especially in the new Member States.
(HU) Mr President, we are all aware that under the circumstances of the current economic crisis, the importance of the employment policy and the Lisbon Strategy has increased, and therefore we, the European legislators and decision makers, must strive to make the implementation of the employment policy guidelines as effective and successful as possible. As the result of the vote in the Committee on Employment and Social Affairs has also demonstrated, there is complete agreement among the political groups that the employment policy guidelines for the period between 2008 and 2010 constitute a suitable - and yet sufficiently flexible - framework for the objectives to be attained. Within these frameworks, the task of the Member States is to determine the key aspects that are suited to their distinctive situations, and to flesh out the various guidelines with actual content. The framework system is thus a good tool, the creation of which is a joint European success. The task of the Member States, on the other hand, is to truly put into practice this outstanding tool.
Thus, there are two prerequisites for success: setting the right goals and the practical implementation of a policy that fits these objectives. The first prerequisite - let us say - has already been met, and therefore, in my view, we must focus our attention in the next period on following up on the fleshing out and application of the content of the employment policy guidelines by the Member States. We cannot ignore the fact that the divergent economic situations and debt levels among the various Member States mean differences in their freedom of movement when it comes to the size of the investment they can make in the area of employment and human resources. In another respect, however, we need to be united: that each Member State must increase the level of investment related directly to employment in proportion to its own capacity. We must recognise that the success of the economic stimulus packages launched by the Member States is closely related to the attainment of EU goals. This is why we must harmonise our approaches in the area of economic policy more closely than in the past and, in light of this, trusting that there is agreement among the political groups, I ask that we support the Andersson report and vote to adopt it.
(FR) Madam President, Mr Vondra, Commissioner, Europe can do a great deal if it wants to but, to do so, it has to make the correct diagnosis: currently, however, it is under-estimating the crisis. It needs to provide the appropriate resources: currently, however, the recovery plan is not enough. It has to release the financial resources required: currently, however, the debate on the Eurobonds is at a standstill; it must be relaunched. If Europe wishes to act intelligently on the international stage, then it must also set an example in relation to the regulation and supervision of the financial markets.
Mr Barroso, your initiation of the work carried out by Jacques de Larosière's group has been useful, intelligent and exceptional. This work is now on the table. Do a Delors and use this work as a basis for implementation!
This report has been adopted unanimously, even though the group was composed of cultures and people of very different origins. The European consensus that we have sought for years has therefore been found.
If you allow the nations to tear themselves apart following this result, there will be no European supervision of the financial markets.
(BG) The contribution of the Cohesion Policy is becoming even more significant in the context of an economic crisis. The banking sector, closure of production capacity, lack of fresh money and the contraction of the labour market are basic problems for Member States. Until now, the Cohesion Policy had its own financial instruments, but the crisis is forcing the streamlining of appropriate, innovative solutions.
Support based on EU funds should now be aimed at the targeted areas. The Structural Funds should be used more actively and more in keeping with the situation. Member States should focus their attention on enabling the beneficiaries to control the funds. I rather hope that the Commission will simplify the procedures for the Structural Funds, which must not be done at the expense of controlling the distribution and spending of the funds. I believe that the report on the Cohesion Policy and investment in the real economy will provide ideas for dealing with the crisis and will be useful for subsequent measures aimed at stimulating economy activity which we are expecting from the European Union summit. Thank you.
(DE) Madam President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, Mr Kirilov's report primarily concerns changes to the three Structural Funds Regulations 2007-2013 with the aim of improving cash flow and liquidity in the Member States. This is one measure for combating the economic crisis which we can support unconditionally.
Member States are now required to make full use, for example, of the opportunities for supporting investment in energy efficiency and renewable energy in housing and the new investment opportunities in housing in general. These planned measures will contribute to accelerating, simplifying and increasing the flexibility of the use of the Structural Funds and the Cohesion Funds. I must emphasise that these measures do not conflict with free competition, social standards and the implementation of environmental and climate protection regulations within the Community.
It is now the responsibility of the Member States to guarantee the co-financing of the money provided by the European Structural Funds in order to be able to make full use of it. The demand in the report for increased simplicity in the administration and implementation of the funds is to be welcomed and supported.
Commissioners, we are looking forward to further proposals on this subject from the Commission in 2009. It is important to emphasise the significance for a successful economic recovery of measures to support employment and business. However, Member States should be urged to make extensive use of the Structural Funds for promoting or creating jobs in small and medium-sized businesses.
The committee has taken full account of our amendments. We must support this report unreservedly. Congratulations, Mr Kirilov.
(ES) Madam President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, the best homage we can pay to Jean Monnet is to act with unity, decisiveness and perseverance, as he did in organising the logistical effort during both world wars - the effort by the Allies which enabled them to win the war. This means that we, the 27 Member States, must act together.
We, as socialists, would urge that this involves three priority actions: firstly, strengthening our stimulus and recovery plan in the budgetary sphere and also with regard to the scrutiny and organisation of Europe.
Secondly, we need to develop genuine solidarity between the 27 Member States. I do not know if the Czech Government and its parliament, who are sitting on the Treaty of Lisbon, know that in the second article of the Lisbon Treaty the word 'solidarity' appears for the first time.
Thirdly, we need to combat tax havens, the black holes of globalisation.
Madam President, I want to refer to our strategy and preparations for the Copenhagen Conference on climate change later this year, where we have taken a leadership role, but one which is threatened by the economic recession and demands that we relax our standards. Let me give you one example.
More than three years ago, we agreed that new requirements would be placed on car manufacturers to change the air conditioning refrigerants they use, which currently have a global warming potential 1 400 times greater than carbon dioxide. We said that should take place in all new car models from 2011.
But now we hear that some manufacturers - led, I understand, by Ford and General Motors - are trying to exploit loopholes to get out of that obligation. Later this month, there is a meeting of the national type approval authorities. It is very important that Commissioner Verheugen takes a lead and makes it clear that we are not going to relax our standards, and that these refrigerants must be replaced by 2011.
If we weaken now, we open the floodgates to lobbying from industry across the board, and our leadership role on climate change will be seriously undermined.
Madam President, these three very extremely important reports have been drafted by Socialist rapporteurs. This, of course, is not by chance. The thrust of these reports, the amendments that will be presented by the Socialist Members to improve them, and also I think today's debate, show very clearly that there are distinctive policies: distinctive right-wing and Socialist policies towards the crisis. The right-wing policy is pretty simple: the crisis is a bad thing but we need to be patient, it will pass; we need to take some technical measures and things will calm down by themselves and we must express our sympathy to the people who will be hit.
The Socialist position is much more complex. We say that we must attack the roots of the problem, the roots of the crisis, that we must radically change the economic paradigm, that we must change and that we must curb all the speculation that has led us to this financial crisis. This has not been a neutral crisis but a crisis inflicted by specific policies, mostly by right-wing governments.
(FR) Madam President, Commissioner, ladies and gentlemen, in these times of crisis, our fellow citizens are expecting much of Europe. Europe must not let them down.
Of course, if we are being realistic, we have to acknowledge that European financial resources are limited, and we need to look at how they can be improved. However, Europe will come more to the fore and will have more success if it shows greater political will.
This involves firstly, of course, acting as a catalyst for the actions and efforts of the Member States, but also taking a coordinated approach at European level. The recovery plan is essentially a toolbox to promote restructuring. The role of the EIB must be strengthened.
Europe must act to define a clear, innovative economic strategy. Economic operators need prospects and legal stability. It is important, first, to put financial services in order so that the banking institutions can play their main role, which is to finance economic development.
The texts currently being prepared for directives on the capital requirements of banks and insurance companies, and the regulations on rating agencies, must contribute to this task. The text on rating agencies must implement the lessons learned from the proven shortcomings.
There is an equally urgent need to provide for European supervision of regulated financial activities. The report by the de Larosière group makes some useful and timely proposals that should be implemented quickly.
Europe also needs to be given a proper, effective, modern industrial policy. In this respect, we need to reconcile the needs for sustainable development and the requirement for a high-quality industrial base to produce wealth and create employment.
In these times of crisis, it is preferable not to hamper those sectors that are operating normally by producing rules or regulations whose effectiveness has not been properly shown. For example, in the automotive sector, which is today experiencing severe difficulties, it is important to extend the regulation exempting vehicle distribution, which expires in 2010.
We must also be vigilant, for example, when negotiating the bilateral agreement with Korea, as it could be very conducive to our industry.
Madam President, my contribution today will be one that highlights the need for investment: investment in jobs; investment in our environment; and investment in all our economies. In that regard, investment in our transport infrastructure and, in particular, in our railway infrastructure, is crucial, not only in providing us with a world-class rail network but also in protecting and creating jobs and social cohesion.
Let us prioritise the electrification of our rail network, giving us both transport and environmental gains. Let us invest in our TENS transport network. Let us have a recovery plan with substance and with action, and not just words.
Doing nothing and letting the markets decide has failed. The time for concerted European action is now based on putting people first and vested interests last. We on this side of the House are not prepared to play Pontius Pilate, washing our hands of the problem. We want to act and we want to act decisively.
(HU) I am convinced that the current economic crisis has its roots in over consumption and in the environmental crisis, and that it is in this area that we must seek the solution as well. We are coming to an important period with regard to climate policy since, at the end of this year, we must reach an agreement in Copenhagen on new common goals for combating global warming. The task is therefore great, and we must not err or procrastinate. The legal texts before us not only define the framework and set out the main guidelines, but the real, concrete steps to be taken are yet to come. In order to reach a 25-40% decrease in greenhouse gases, as the scientists recommend, and in order to halt the decline in biodiversity, we need significant financial resources.
In recent years, I had the pleasure of visiting, with Parliamentary delegations, Bangladesh, China, India and, most recently, Guyana, and my conviction in this regard has become even stronger as a result. On the one hand, we must support developing countries, but this can be done only through transparent, closely monitored investments and, on the other, the revenues from the European Union's emission trade auctions should also be used to support developing country's measures to promote adaptation. The Committee on the Environment, Public Health and Food Safety recommends a total of EUR 30 billion for this purpose up to 2020. This is an enormous sum, and to use it properly is a great challenge.
Moreover, the struggle against climate change offers Europe an excellent opportunity to increase new technologies and create new jobs in order to promote energy security. The UN and the new US administration as well as several European governments have also recognised that in order to emerge from the global crisis, we need not only a fresh, effective energy source but also an engine that runs according to new organisational principles, for the current economic recession is concealing the true problem facing humanity and Europe, namely the environmental crisis. The green 'New Deal' is an historic opportunity to solve both crises at once.
(IT) Madam President, ladies and gentlemen, I think it was a mistake, above all on the part of the Commission, to underestimate the extent of the crisis initially, and that it is a mistake today to repeat ourselves at summits that produce declarations of principle but are not followed by coherent and practical decisions. The responses given by our reports to the very serious problems of the European public are convincing and up to the task.
The House is called on, however, to bridge a gap by introducing the Eurobonds instrument, repeatedly advocated by Mr Mauro, myself and almost 200 Members, an instrument - perhaps the only one - able to generate the financial resources that our lifeless budget does not have, to fund crisis measures, trans-European networks, clean energies, research and broadband, the fight against poverty and the Erasmus scheme for young people. The great Jacques Delors - I shall finish here - has shown us the way. Let us follow it with courage.
Madam President, with the backdrop of the global economic and financial crisis and the multi-billion stimulus packages, there is a huge opportunity to increase energy efficiency, to increase energy security from reliable renewable sources and to drive green technology in a green 'new deal'. In other words, to turn this crisis into an opportunity, and to the benefit of us all in the long term.
I welcome the two alternatives for innovative funding for combating global climate change in the recent Commission communication. As the original author of the resolution on today's paper, I urge Member States to act on these proposals and also, at next week's summit of Heads of State and Government, to honour the declaration of the summit of 12 December last, which should be put officially on the record, preferably along with the final text of the EU-ETS report, as otherwise it will not appear in the Official Journal.
For this - and I urge the President-in-Office, the Commissioner and Madam President to remember this - we need a tripartite declaration from all three institutions. This December declaration states: 'The European Council recalls that Member States will determine, in accordance with their respective constitutional and budgetary requirements, the use of revenues generated from the auctioning of allowances in the EU emissions trading system. It takes note of their willingness to use at least half of this amount for actions to reduce greenhouse gas emissions, mitigate and adapt to climate change, for measures to avoid deforestation, to develop renewable energies, energy efficiency, as well as other technologies contributing to the transition to a safe and sustainable low-carbon economy, including through capacity-building, technology transfers, research and development.'
It continues. 'In the context of an international agreement on climate change in Copenhagen in 2009, and for those who wish so, part of this amount will be used to enable and finance actions to mitigate and adapt to climate change in developing countries that will have ratified this agreement, in particular in least-developed countries. Further steps are to be taken at the spring 2009 European Council in this regard'.
I await eagerly an honourable outcome of the declaration from next week's meeting of Heads of State and Government.
(FR) Madam President, too little, too late, inadequately coordinated, lacking in solidarity, undersized: these are the real reactions provoked by the European Union recovery plan and the Commission proposals at this stage.
The reason is really simple: looking at the initial forecasts, we are all obliged to acknowledge that the depth of the crisis was under-estimated, be it in terms of the truly spectacular fall in industrial production in the United Kingdom and France, for example, the fall in international trade and German exports, or the forecasts of increased unemployment. I therefore truly believe that, today, we are very far from a response that matches what is being implemented, for example, by the Obama administration in the United States.
There is, once again, a perceived lack of solidarity and a high degree of timidity. In March, we saw Ecofin refuse to increase the recovery plans, and we are seeing the countries of Eastern Europe be reduced to calling on the IMF. This is a lamentable failure where European solidarity is concerned; we are allowing more and more national rescue plans for the industrial sector and we are reduced merely to calling for a rejection of protectionism. The fact is, the only true response would be a European rescue and recovery plan for the automotive sector.
I believe that, today, the Socialist Group in the European Parliament's demand is extremely clear: we want massive investment. As we often refer to the crisis of 1929, let us look by way of comparison at the example of Roosevelt's New Deal, which spent 3.5% of GDP over seven years. For Europe, today, that would be the equivalent of EUR 400 billion per year over several years. We therefore believe that borrowing facilities and Eurobonds should be made available, that there should be huge investment in green innovation, in the insulation of buildings, in modern transport and in the energy sector, and that there should be a support plan for the victims of restructuring and unemployment, and an indication of how all those faced with unemployment can be helped, by means, for example, of extending the scope of the European Globalisation Adjustment Fund.
(NL) Madam President, in this time of economic crisis, the European Parliament should play a guard dog role, particularly when it comes to preventing protectionism.
We have established the internal market, which has brought us much prosperity, together. Not only in western Europe, but also in central Europe, have countries enjoyed the full benefits of this. We should not let these achievements slip out of our hands in the face of any old headwind. We in the European Parliament should oppose proposals such as those surrounding the support of the French automotive industry, which could adversely affect other European countries.
Parliament should also play a guard dog role when it comes to the strength of the euro. We cannot accept that countries should run up national debts without limitation. In Europe, we agreed to the so-called Stability and Growth Pact. We know that as a result of the financial crisis, we should temporarily offer more scope for supporting the banks. This should be an exception, though.
There is no need to provide any structural support to other sectors in the economy. Member States do not have the funds to do this, and if they were to borrow with Eurobonds, future generations would be saddled with the burden of debt and the euro would become weak. I am opposed to this.
In short, we should be a guard dog when it comes to fighting protectionism and protecting the value of the euro.
(CS) Ladies and gentlemen, in my short contribution today, I would like to focus on an important area which I hope will be successfully discussed and resolved at the European Council meeting, and that is the area of energy policy. We all know that the European Union needs to strengthen its energy security and independence and to strengthen its energy infrastructure which means linking up and extending oil pipelines, gas pipelines and power lines between individual states and regions. We also need to increase our reserves of oil and natural gas. We want to increase the share of renewables, to increase the energy efficiency of buildings and products, and to increase investment in research and in measures for mitigating the effects of climate change. I firmly believe that the measures and investments that must be introduced in the area of energy policy cannot only solve our energy and climate problems but can also have a very positive and powerful effect at a time of economic crisis by kick-starting economic growth and increasing employment.
(BG) Ladies and gentlemen, I welcome the efforts made by the European institutions in outlining the measures for coordinated actions by Member States and the Commission in dealing with the economic crisis. As is already well known, the European Union's Cohesion Policy is making an important contribution to the European Economic Recovery Plan and is the Community's largest source of investments in the real economy. As a gesture in recognition of these efforts, the European Parliament supports the amendments to the regulation on the European Regional Development Fund, the European Social Fund and Cohesion Fund, in order to simplify and speed up financial management of EU funds. I hope that the beneficiaries will gain from this simplification, those whom the funds are actually targeted at. This is particularly important for the European Union's poorer Member States.
One important task which still faces Member States is to guarantee the necessary funding so that EU resources are spent as intended. Without breaching the rules on free competition and the standards of good management, Member States should use the simplified procedures for funding projects. Thank you for your attention.
Madam President, it is clear that the European aspect of the economic recovery plan and its financial backing is very negligible compared to the efforts of the Member States. I hope, however, that the Council will adopt a plan to support energy interconnections between countries so that a future gas crisis will be mitigated in its effects.
However, solidarity could be expressed by making more flexible the criteria for ERM2, the eurozone and the adoption of the euro for those countries wanting to join. It is clear that Member States that now have to make great efforts to maintain a stable currency exchange rate need more support to be able to pass all the necessary steps to become members of the eurozone and thus prevent the effects of the economic crisis. I hope that will be one of the decisions taken in the near future, bearing in mind that there is already flexibility for the existing Members.
(LT) While I basically agree with the European Economic Recovery Plan, I would like to draw attention to two matters: the issuing of Eurobonds and expansion of the eurozone. The issuing of Eurobonds is neither an appropriate instrument to strengthen the eurozone, nor is the timing right in a Europe which is affected by the financial, economic and social crisis. We have 16 eurozone members, whose economies will receive support, but what about the other 11 countries? It is proposed that we should only allow the purchase of Eurobonds with Swedish and Danish Crowns. Where would this leave the new Member States which, for many objective reasons, are not in the eurozone? What is the cost of borrowing they would have to pay? Lithuania was not allowed to introduce the Euro because inflation was 0.07% above the indicator's maximum limit, although in 10 years, not a single eurozone member has met all the indicators. The Lithuanian Litas has already been pegged to the euro for 4 years. Is it not time to look more creatively at changes in the world and expand the eurozone, thus making it easier for the EU to exit the crisis?
(PL) Madam President, the title of Mr Kirilov's report, on which I congratulate him, suggests that we may also speak of an unreal economy. A virtual economy and virtual money have arisen, but the signatures of the bankers and auditors are real, indicating that everything is in order. It turns out, however, that this is not true, and that it is a bluff.
Today, we have to face up to the challenges of an economic and moral crisis. In this context, investment in regional development and cohesion is sensible and necessary. This will mean real kilometres of roads, modernised railway lines and airports. We should invest in knowledge and education and in innovative solutions, especially in relation to small and medium-sized enterprises. We should really restrict bureaucracy. This will produce jobs for thousands of people, thus providing them with a livelihood. It will also amount to genuine implementation of a policy of solidarity, and not protectionism. It will make Lisbon a reality.
(EL) Madam President, specific measures need to be taken to mobilise sectors of the economy so that they can be helped in dealing with the crisis.
More importantly, where they relate to regional policy and cohesion policy, it is certain that they concern the majority of citizens and enterprises, especially small and medium-sized enterprises.
Initiatives to simplify the regulations of the European Regional Development Fund and the other structural funds and measures such as strengthening investment in the use of renewable sources of energy in homes, simplifying regulations and paying advances and eligible expenditure and lump sums are certain to help towards maintaining jobs and the survival of small and medium-sized enterprises in this uncertain economic climate.
Efforts must be stepped up with other initiatives which the European Parliament awaits and will take an active part in formulating. The need to take measures which impact directly on financial support for citizens still remains.
(HU) The European Union has never been in as critical a situation as now. Two fundamental principles are being called into question: solidarity and the unity of the internal market, due to protectionism. Martin Schulz is perfectly right. The European Commission has taken no concrete steps towards putting markets in order or regulating financial matters. If we do not safeguard our solidarity, the unity of the European Union may be shattered by selfishness and protectionism, for there are problems not only outside the eurozone but also within it. Greece, Hungary and others have similar problems. I would like to remind Mr Farage that western European banks, western European companies bought out the banks and businesses of the new Member States and now, shirking solidarity, they fail to do anything to make possible a secure financial basis.
(DE) Madam President, thank you for allowing me to make a personal observation at the end of this debate. I would like to respond to the comments made by Mr Lehne.
I understood from what you said, Mr Lehne, that the crisis was caused by the socialists in Europe. Of course, we already knew that. It is a well-known principle in Germany that when the sun shines in the morning, the Christian democrats are responsible, but if there is ice and snow, that is the fault of the social democrats. We are all aware of this. However, you, the members of the Group of the European People's Party (Christian Democrats) and European Democrats, could now demonstrate whether you will put into practice what you, Mr Lehne, have said when you attacked me for saying something wrong - I may have been mistaken.
Therefore, I would ask you now to tell us about the Ferreira report, Amendment 113, which concerns solidarity between the Member States and the closure of tax havens. This is about our decision to ensure that the EU urges the G20 summit to close tax havens. Will you vote for or against the Ferreira report? Community solidarity between the eurozone and the states outside it and solidarity within the eurozone. Will you vote in favour? And finally the fiscal stimulus of 1% or 1.5% of GDP as the Community's attempt to bring the crisis to an end. Will you vote in favour? These are Amendments 92, 102 and 113 from the Socialist Group in the European Parliament. If you vote in favour, then you will receive an apology from me, Mr Lehne. If you do not vote in favour, then I would have to say that you are a person who makes big speeches and then does not vote accordingly.
(DE) Madam President, thank you very much. I will be really brief. Firstly, of course, the socialists are not responsible for the crisis. No one in the Chamber has said that. We all know whose fault it is and this has been investigated in great detail. However, I have rightly pointed out that over many years, the socialists have been responsible for blocking the implementation of clear transparency rules relating to hedge funds and private equity and I have given examples of this. This is quite simply a fact.
As far as the amendments which have been referred to are concerned, I would like to mention just one point, the subject of tax havens. We are in complete agreement on this. The question is simply at which point we vote in favour of it. Today we will be debating Amendment 25 on the resolution concerning the Lisbon Strategy, which covers precisely this subject. The group will vote in favour of this. Therefore, I have no problems with the questions that have been mentioned.
President-in-Office of the Council. - Mr President, we have had a very long and useful debate, and the Presidency is grateful to all the Members of this House for their comments.
They have rightly identified the very significant challenges that we currently face and, in particular, the consequences of the financial and economic crisis. As I pointed out in my introductory remarks, this issue will be at the centre of the debate at next week's European Council meeting. Despite the scale of the crisis, the Presidency considers that the European Union can agree on the various components of an approach which will take us forward.
There is no other option than to work together in the face of this deep crisis. I therefore support the many calls this morning for greater responsibility and more intensive cooperation. I also consider that we not only can and must act together to solve Europe's problems, but also that the European Union is well placed to be part of the global solution. This crisis may be deep, but if we work together, Europe has the necessary intellectual, financial, human and regulatory resources to continue to define and implement the appropriate responses.
Joseph Daul said that the next European Council is not just another summit, and he is certainly right. Delivering on a global solution starts with playing a leading role in the G20 conference in London at the beginning of next month. At yesterday's Council meeting, Ecofin ministers endorsed the terms of reference for the EU's participation in that important meeting. They agreed, in particular, on the need for closer international coordination of macroeconomic policies and global financial regulations based on increased transparency and accountability - and that brings us back to our debate on hedge funds and other sensitive issues. They all agreed on strengthened cooperation between the financial authorities at international level, on strengthening the IMF, and on the need to address the role of multilateral development banks in countering the effects of the crisis on the world's poorest populations.
While we are talking about the need for solidarity, we have to be aware that this European solidarity must be accompanied by nationally responsible policies on sustainable financial development in Europe. It is true that the Americans are spending, but they are not asking for assistance from the IMF, and they do not have a Stability Pact ensuring the integrity of their currency zone. We have to invest in our future, but it must be done in a way that will not undermine the long-term sustainability of our public finances or the rules of the game on the internal market.
Many of you referred this morning to the very real concerns of citizens in the face of rising unemployment. Martin Schulz said that the issue is 'jobs, jobs and jobs' - and he is right. We do indeed need to maintain employment, and while many measures remain the competence of the Member States, there are certain things we can do. Let me give one example. Yesterday, Ecofin reached an agreement on reducing VAT in labour-intensive services sectors, such as restaurants, etc. If you remember, this had been on the agenda for many years without a solution being found, and it was only yesterday, under the presidency of my country, that we were able to reach agreement on that sensitive issue.
Employment should be, and is, the key theme of the three reports before us this morning. We intend to address that issue at next week's meeting. It is a key part of the Lisbon Strategy. I agree with those who say that the current crisis is not a reason for jettisoning the Lisbon Strategy. It is, in fact, all the more reason to ensure that we deliver on the Strategy's key aims.
The Presidency is devoting particular attention to this issue, which is why we have called an additional meeting in early May on the problem of growing unemployment. Next week, we intend to agree some concrete orientations which will create a basis for our discussions and possibly for the decisions to be taken in May.
Some of you also mentioned the need for reaching an agreement on mitigating and adapting to climate change, in preparation for the meeting in Copenhagen. Graham Watson asked how much we will have to pay. I think that is premature. There are some estimates - such as in the Commission communication on this particular matter, which contains estimates from the various NGOs and institutions - and these are pretty high. However, it would be premature to give an estimate now. We have to wait for the US and other stakeholders in the process to inform us of their plans, and that is what we intend to find out about at the meeting with Mr Obama's Administration in Prague in early April. To open the account now would not be the correct tactical move.
We shall, of course, keep you fully informed of all aspects of the next European Council meeting, and I will ensure that Prime Minister Topolánek is fully aware of the views expressed here this morning. He will report to Parliament, at the next plenary session, on the outcome of the European Council, and I look forward to a constructive exchange of views on that occasion.
Madam President, ladies and gentlemen, I agree with those who said that for a long time, the crisis has been underestimated and not properly understood. Therefore, it is probably a good thing if we can at least agree at the start that we do not know how serious this crisis will become. In addition, we do not know how long the crisis will last and therefore we also do not know whether we have already done enough. I am sorry for once to have to contradict Mr Juncker.
We do not even know whether what we have done will have an impact or not. At the moment, we do not even know that. The only thing that we really know is that we will not emerge from this crisis unless we are very quickly able to make the financial sector function again.
This was the start of the problem and, in the meantime, it has become relatively clear how all of this came about. We also know why the measures already taken to stabilise the financial sector have not had any impact, or at least not a satisfactory impact. This is because the banks are aware that they are still faced with a series of problems. The banks are currently making provision for risks because they know that some of the risks on their books have not yet been disclosed. We must take the appropriate political measures in this respect.
However, one thing is clear. The financial sector does not have the option of returning to the time before the crisis. Anyone who imagines that the state and the European Union is now responsible for regulating this, and that afterwards everything will go on just as before, is very much mistaken. It is clear that we need a robust, long-term supervisory system for the financial sector and the financial institutions which does not only cover Europe. It is very important that, together with our partners, we put in place a system of global governance. We will only be able to do this in cooperation with our partners if we Europeans take a clear, joint approach. The more we can agree on this question, the better our chances are of achieving the results we want. If the capitals of Europe send out conflicting signals to Washington, Beijing and Tokyo, the prospects of establishing a useful system of global governance are small.
However, we are agreed that the current situation is potentially highly explosive in social terms, simply because whatever we can do to stabilise the financial sector will not be sufficient to support companies in the real economy which are in difficulties as a result of the financial crisis. We all know that.
The European response to the crisis in the real economy, the crisis amongst businesses and industry, is a response which focuses on jobs. This really is not about dividends for shareholders or bonuses for managers. It is about ensuring that the people who have very little or, indeed, no responsibility for the crisis, in other words, the workers, can keep their jobs. It is essential for them to keep their jobs because otherwise, they cannot live an independent life in freedom and dignity.
We want to protect jobs in the European economy, which is why the spending programmes were necessary. We can argue about whether or not they could or should have been larger. However, the problem is that there is no flexibility in this respect in the Community budget. It is easy for us in the European Parliament or in the European Commission to say that we need a large economic recovery package, we must pump large amounts of money into the economy, because it will not be our money, we do not have any money. It will always be money from the Member States and please do not forget that the national parliaments, of course, also play a role here.
We have tried to ensure that the spending programmes are organised in such a way that the short-term necessities do not put the long-term objectives at risk. This is precisely what several speakers from all the parliamentary groups have said, in other words, that we are undergoing an economic transformation, a transformation to a low-carbon economy, to a resource-efficient economy and to a knowledge-based economy. This transformation must continue during the crisis. This is why we are telling companies not to cut back on research and development or on innovation and to keep their core workforce in place. The financial measures that we take must support these objectives. I agree with everyone who says that things could perhaps have been done better. However, we must always remember that the money which is being spent here is not European Union money. It is money from the Member States and in the Member States, there are other factors to be considered as well as what we believe to be right in this case. The economic model of the Lisbon Strategy, which was also discussed today, does not involve an independent market. The Lisbon Strategy is not based on the assumption that the best market economy is one which is left to develop on its own in radical free market terms. Instead, the strategy states that the market needs rules if it is to meet its social and environmental responsibilities. Politicians are responsible for establishing these rules and we must not be diverted from this task. This is why I believe that the objectives of the Lisbon Strategy remain unchanged and that 'How is it that we have got into this crisis despite the Lisbon Strategy?' is actually the wrong question to ask. A different economic strategy in Europe would not have been able to prevent the macroeconomic imbalances and the mistakes made on the international financial markets which led to this crisis.
Let me conclude by saying that we want to ensure that as many European companies as possible come through the crisis intact. This means that we must help them to obtain funding. At the moment, this seems to me to be the main problem, because the credit crunch is affecting both large and small organisations.
The European Investment Bank is doing whatever it can. We should thank the European Investment Bank for its highly flexible approach. However, it has now reached the limits of what it can do. It is already clear that it will not be possible to meet the lending requirements of large and small European companies in the second half of this year, because the European Investment Bank is already at its limits. Everyone should be aware that the situation will become very serious and therefore it is worthwhile considering whether we in this Parliament can improve the situation of European companies, for example, by quickly considering and adopting proposals from the Commission which aim to prevent European companies from having to pay unnecessary costs.
We have presented proposals which could result in European companies' costs being reduced by up to EUR 30 billion per year. The rapid adoption of these proposals would make an important contribution to overcoming the crisis.
The Commission is convinced that in the run-up to this summit, the opportunities and risks of European integration will become clearer than they have seldom been before. The opportunities obviously involve gathering our forces together, acting in a coordinated and focused way, and using all our creativity with the aim of emerging stronger from this crisis. This will allow us to compensate for the fact that, unlike the United States of America, we cannot make central decisions which are implemented everywhere, but instead we must ensure that 27 Member States agree.
However, at the same time, the risks are more obvious than they have ever been - the risks which we will all be exposed to if one or more Member States in this situation opt for protectionism or economic nationalism instead of solidarity and a joint approach. Without a shared compass which will guide us through this crisis, we will unfortunately all get lost together in the fog that caused the crisis.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the crisis is worse than we expected and unemployment will rise more than we predicted. There are good reasons to think that the planned European stimulus will not be sufficient, but it is already clear that it is taking too long to reach the people.
Parliament's position is, and has been, firm and clear, and I hope it will continue to be so. Our objective is to maintain employment and create new jobs with both territorial and social cohesion and solidarity. At this time of crisis, the people cannot resign themselves to a Europe which has no answer, to a Europe which is powerless to tackle the problems that they are facing. What will Parliament therefore ask of the Commission? Through these reports, it is, of course, asking for national actions to be coordinated and for the Commission to use every means currently available to it in order to act. It is also giving the Commission every opportunity, as a budgetary authority, so that this can happen. It is asking the Commission to launch a clear European initiative for employment and saying that it is essential to have a scheduled agenda for implementing financial market regulation measures and also for offering credit to the real economy. However, what is Parliament asking of the Council? It is asking the Council, in particular, to rediscover the political will that is at the heart of the construction of the European project. The European Union is about competition, but it is also about cohesion and solidarity. We cannot have a single market without this guarantee of solidarity and cohesion. That was why we all delegated to Europe the national independence that we had prior to joining this project.
Madam President, the crisis is now beginning to become a reality for people, unemployment is starting to rise, and it is rising rapidly, and we are starting to see the social consequences of the crisis. The downturn is becoming larger than we thought at the start. There will be higher unemployment and greater social consequences.
I would like to say something to the Group of the European People's Party (Christian Democrats) and European Democrats here in Parliament. Mr Hökmark is not here, but he blamed this crisis on the proposal by the Socialist Group in the European Parliament. This is like shooting the pianist if you do not like the song. We do, of course, have governments of the centre and of the right in Europe. It is these governments that are failing to act, these governments that are demonstrating a lack of coordination and a lack of solidarity.
Now it is a matter of jobs, of the social security systems and of the public sector. I say to the Commission and the Council prior to the summit: we need to act now, we need to act in a coordinated way, we need to make sufficient efforts and we need to do so with solidarity. It is now that we need to do this. We cannot wait until the summit in May. The employment issues must be top of the agenda right now.
(Applause)
Thank you, Madam President. The Cohesion Policy has demonstrated its contribution to overcoming social and economic problems and implementing structural reforms in Member States and their regions. The experience acquired so far and the significant resources earmarked, we are talking about more than EUR 340 billion over a 7-year period, are a vital necessity during the current economic crisis, and it is of paramount importance that this money is actually used, in the best way possible at that, for the benefit of European citizens and business. At a time when every single euro matters to the European economy's recovery, we cannot allow these funds to be spent in the wrong way. This is why we also welcome the simplification of the rules and we call for them to be properly implemented.
Mr Verheugen, when you spoke today, you said something which is true: we do not know how long the crisis will last. However, there is one thing we should say today: the decisions which we make and, obviously, the decisions which the European Council takes next week, must produce results this year. I would even say that these results must be achieved by this summer. This is what European citizens are expecting from us so that they can see the light at the end of the tunnel and hope of a way out of this crisis, and quickly at that.
I would like to make a comment aimed at the few fellow Members who tried today to impose an economic dividing line between old and new Member States. I believe that this very Cohesion Policy, which we will make a decision on today, runs counter to these ideas they are proposing. This all seems to me to be extremely damaging and we must join efforts to overcome it. Thank you.
I have received five motions for resolutions tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today, Wednesday 11 March.
Written statements (Rule 142)
in writing. - Guidelines were adopted as part of the renewed Lisbon Strategy in 2008 and shall remain valid until 2010. All Member States, including Malta, had to set out their strategies to deliver growth in jobs. Employment guidelines were set out. Financing the same is essential and the European Social Fund can finance immediate actions to be taken by Member States with regard to both flexicurity and skills.
Flexicurity is an integrated policy approach that seeks to facilitate adaptability of workers and enterprises. Secondly, we have to make a massive effort in improving the level of skills. This improvement has to take place at all levels of qualifications.
Firstly, the improvement in skill levels will be useless unless it matches the needs of a labour market.
Secondly, priority has to be given to three strategies:
improving the adaptability of workers and enterprises;
attracting more people into employment and retaining more people in employment so as to increase the labour supply and to make social protection systems workable;
increasing investments in human capital through enhanced skills and better education.
Mr President, while listening to this debate, I could not help feeling that there is an atmosphere of competition in the Chamber, a kind of tug of war - the old Member States against the new. It seems to me that blaming and pointing the finger at each other about who deserves to be in the EU is not a panacea for our problems.
Above all, let us remember that the citizens are listening to us, and they expect protection from us. It is precisely now that they want to see what the united Europe is for. We should use this debate as an opportunity to think about how to limit the social effects of the present crisis.
We say 'yes' to the Lisbon Strategy because it brings results - it is thanks to the Lisbon Strategy that almost 7 million new jobs have been created in the EU. What kind of jobs are they, however? Very often, they involve temporary or part-time work and, in fact, the employment rate remains unchanged in terms of full-time jobs.
This simply proves that Europe has to learn to use its potential. We should invest in high-technology products which need highly qualified workers - this is our added value, a sector in which we are unrivalled. In this regard, extending the periods for benefiting from financial resources and simplifying the application procedures, especially for the new Member States, are extremely important.
The global economic crisis has taken us all by surprise, whether we are talking about banks, multinational companies or even transnational institutional structures. The global economy is badly affected, and the survival of the global financial system is actually at stake. I do not think anyone will contradict me when I say that the magnitude of the current problems requires a concentrated effort at European level. Indeed, solidarity is an absolute must to get through this crisis.
I represent Romania in the European Parliament, a country in south-eastern Europe. All I can say is that the impact of economic growth of more than 7% in 2008 seems about to vanish in the face of the turbulent economic conditions which are starting to hit hard. The economic recovery plan drawn up by the European Commission must have an impact in every corner of the old continent. Certain parts of Europe must not feel abandoned and helpless against a hostile situation which they have not provoked.
I think that this is the most important test for the European Union, the boldest political project over the last few hundred years. The countries on this entire continent must show that they are a single force. According to José Manuel Durão Barroso, President of the European Commission, Europe will be judged primarily by its results. I totally concur with this statement.
I believe that the initiative proposing an economic recovery plan during the current crisis is welcome. The EU needs to adopt a common, clear and effective approach so as to minimise the effects of the crisis as much as possible in terms of its intensity and duration.
We need clearer regulations for the financial sector, especially with regard to investments involving a high degree of risk, such as hedge funds.
At present, solidarity between Member States is of paramount importance. It goes without saying that Member States will adopt measures specific to their national context, but they must not run contrary to the internal market and EMU. The priority must be to facilitate credit, especially for SMEs, which are a driving force for economic growth and have the ability to create jobs. Intervention measures by the state must, however, be temporary, after which competition regulations must be strictly complied with.
In addition, measures to combat the crisis must be integrated as part of a responsible budgetary policy. Although we are going through a crisis, I feel that it is particularly important to adhere, as far as possible, to the Stability and Growth Pact, since increasing the budget deficit may be a disastrous solution in the long term, especially for future generations.
in writing. - Commissioner Joaquín Almunia has said recently that member countries of the eurozone which are confronted with substantial difficulties could benefit from assistance from other EU members. Why has this indication of collective response not been firmly signalled to non-eurozone new Member States? Arguably, there is something wrong with the assistance packages extended to Latvia and Hungary. Reducing very large imbalances is, fundamentally, sound. But how this is done does matter to the utmost. Are budget deficits to be compressed drastically while the private sector is cutting its activity dramatically? Pro-cyclicality has to be averted both during an upswing and a downswing. If public budgets are not the main explanation behind large external deficits, why should they bear the brunt of downsizing them? Just remember the lessons from the Asian crisis a decade ago. Policy also has to think about how to discourage speculative attacks against the currencies of new Member States. Just cutting budget deficits drastically would not help much in this regard either. Hopefully, future Ecofin meetings would enhance better approaches regarding financial assistance. And, whenever the IMF is brought on board in assistance packages, it should consider the suitability of its traditional approach in dealing with macroeconomic imbalances in view of the extraordinary current circumstances.
in writing. - (RO) Romania must make use of the new opportunities provided by the Structural Funds.
Central and local public authorities in Romania must capitalise as quickly and effectively as possible on the opportunity offered by the European Commission in terms of facilitating access to the Community's Structural Funds. They must access these funds in order to create new jobs, offer professional training through life-long learning programmes with a view to professional retraining, as well as provide support for SMEs.
Speeding up and simplifying the distribution of Community finances may help the economic recovery, thanks to an injection of cash into the targeted areas. These payments will be quicker and more flexible and there will only be a single payment, which will enable the required projects to be implemented in a short time in areas such as infrastructure, energy or the environment.
On the other hand, the Romanian authorities must provide, in keeping with EU procedures, the cofinancing portion for implementing the projects so that they can be implemented as quickly as possible once the EU money has been received.
The European executive's proposals are aimed at a series of measures for accelerating priority investments at national and regional level in Member States, while also simplifying access to grants and increasing the financial resources available to small and medium-sized enterprises.
The main features common to European Union Member States are democracy, stability, accountability and cohesion. Evgeni Kirilov's report on the Cohesion Policy and investments in the real economy underlines the importance of these features common to Member States as a first requirement in the common strategy for pursuing social and economic policies. The European economy is suffering nowadays as a result of the consequences of the global financial crisis and of the most far-reaching and serious recession in the last 60 years. We must encourage Member States to look at opportunities for synergy between funding from the Cohesion Policy and other Community sources of funding, such as TEN-T, TEN-E, the Seventh Framework Programme for research and technological development, the Competitiveness and Innovation Framework Programme, as well as the funding granted by the European Investment Bank and the European Bank for Reconstruction and Development. At the same time, Member States must simplify and facilitate access to finances offered through the financial instruments JESSICA, JASMINE and JEREMIE to encourage SMEs and relevant beneficiaries to use them more frequently. I would like to conclude by congratulating the rapporteur, Mr Kirilov, for his contribution in compiling this report.
We are living in a period of economic uncertainty. The European Union has a responsibility to see if it is possible to allow national and regional authorities flexibility so that better ownership can be taken of EU funds to deal with the unprecedented situation.
The measures in Commissioner Huebner's plan Cohesion Policy: Investing in the real economy are practical and they are measures which should be adopted by domestic authorities without delay.
The European Regional Development Fund (ERDF) can now be used to provide partial funding for ecological investment in low-income housing, something that should be used to create and maintain jobs in the building industry - which is very hard hit - and that would help us to get closer to fulfilling our climate commitments at the same time.
Acknowledgment payments from the European Social Fund could really stimulate the struggling public sectors and small and medium-sized enterprises (SME) should benefit from the recommended changes to make cash flow more easily available.
This is a step in the right direction. I find some of the language in Kirilov's report in relation to the Lisbon strategy regrettable.
How can we combat the financial crisis? (European Economic Recovery Plan) The financial crisis can be tackled in the short-term or the long-term. The short-term method is based on the elimination of diseases which have developed in recent decades and which lead to loss of liquidity by banks, the circulation of 'infected' bonds and a lack of coherence of financial policy with actual overall policy.
Countries which help banks financially are not eliminating the causes of the crisis. The fundamental cause of the crisis is, in my opinion, the neoliberal mechanism at work in the economy, that is to say, its orientation to short-term profit while ignoring long-term interest, to name but one feature.
The long-term method should, therefore, correct the mechanism governing the operation of the economy by breaking with the dogmas of the so-called free market. Member States and the European Commission should not take the place of competitively sound market mechanisms, but they do have an obligation to prevent diseases. This means that, firstly, short-term profit should not obscure the long-term interests which result from the development of infrastructure, construction of public buildings, protection of the natural environment or the search for new, and sometimes less profitable, sources of energy, for example.
Secondly, all forms of ownership should be treated equally, and choice of one or another should be based on the effectiveness of management of each form.
Thirdly, Member States and the European Commission should assume the function of coordinator of the areas of both financial policy and overall policy.
Fourthly, Member States and the European Commission should develop methods for coordinating the international currency and financial market, which is vulnerable to speculation because it acts spontaneously.
The economic crisis has now reached Europe. First, it affected developed economies, then it spread to developing and emerging economies. The latest forecasts for 2009 predict economic growth at a level of -1% or lower. We find ourselves, therefore, in one of the most serious recessions ever to affect the European Community.
I agree with the rapporteur that individual measures taken by countries are now not enough, even if they are supported by transfers of capital to the sectors most endangered by the crisis. Our economies are integrated with each other, and the crisis is a global one, and this is why the recovery measures proposed must also constitute a response which is global in character and extent. In addition, they must enshrine the fundamental principle of the EU, namely the principle of solidarity. Only this will allow us to retain territorial and social cohesion within the EU. I think that at such a time of crisis, the principle of solidarity is also gaining a new political dimension.
Furthermore, I endorse the concern expressed in the report for ordinary people caught up in the crisis. We must make loans available once again to families and firms and, most of all, to SMEs, which are the cornerstone of the European economy. Only such an objective, together with protection of citizens' savings, justifies the use of public funds for a rescue plan. If, as part of the European rescue plan, we could also manage to put an end to tax havens, the fight against the crisis would surely be easier and more effective.
in writing. - As the financial crisis is deepening with no end in sight, I think that more funds will be necessary in order to stabilise the European economy and stop the downward spiral. Other bottlenecks include the spiralling rate of unemployment and enormous insecurity in the labour market. Non availability of credit, together with the increase in the public deficit, is still a major problem and is a key factor if we really want to successfully and effectively tackle economic recession. It is very important that adequate credit supply is re-established and that money should be used as an economic stimulus i.e. to flow to families and companies. It is necessary to create incentives to attract capital investment. Unfortunately, at the moment, there is no European mechanism or institution capable of coordinating an integrated continental recovery and therefore we are reapplying patchwork solutions that may fail as a whole, since Member States' economies are highly interdependent. The European recovery efforts must go hand in hand with regulatory changes to avoid repeating the mistakes that brought us into the crisis. Lack of regulation and poor supervision have been at the root of the problem and we need to re-establish effective regulations.
We will only be able to understand the serious socio-economic situation affecting the countries of the EU, including Portugal, if we bear in mind the objectives of this 'integration process' and how its policies are at the root of the current capitalist crisis, of which the EU is one of the epicentres.
In the last 23 years, the EEC/EU has promoted the circulation of capital and the financialisation of the economy; it has liberalised markets and encouraged privatisation; it has merged companies and encouraged over-production; it has relocated and destroyed productive capacity; it has promoted the economic mastery of some, at the cost of the dependence of others; it has encouraged worker exploitation and the increasing transfer of labour productivity gains to capital; it has centralised the wealth created; and it has increased social inequalities and regional asymmetries, all under the control of the major powers and the large economic and financial groups. These are the root causes of the irreparable capitalist crisis.
It is not the 'crisis', but the policies inherent in capitalism which are at the root of unemployment, insecurity, low wages, worsening living conditions, poverty, disease, hunger and the growing difficulties faced by workers and the general population.
We therefore welcome the huge demonstration planned by the CGTP-IN, the general confederation of Portuguese workers, for 13 March, in order to change course towards more jobs, more wages and more rights.
in writing. - The Union needs to maximise its efforts to implement a consistent framework to tackle the global financial crisis. If we want to restore public confidence and a sound financial system, we ought to act rapidly to sustain employment and economic activity. To alleviate the negative effects of recession, maintaining social standards and employment levels, some adjustments should be made to simplify access to available resources while ensuring more transparency and better management. The last EIT Council conclusions called for 'rapid additional action by the ESF to support employment, especially for the most vulnerable groups in the population, paying particular attention to the smallest undertakings by reducing non-wage labour costs'. I would therefore like to ask the next Council Summit to seriously consider the creation and retention of jobs through co-financing measures related to reducing non-wage labour costs, on a temporary basis, in countries seriously affected by financial or economic downturn. The utmost attention should indeed be given to the most vulnerable groups in the population, those who suffer the most from the consequences of the economic and social downturn, to avoid further asymmetric impact of the crisis which jeopardises the balanced development of all territories within the Union.
in writing. - Solidarity is one of the most precious values for Europe today. Yet in the current economic crisis, there are signs that European solidarity is being undermined.
More than ever we have to avoid divisions between Member States - to avoid categorisation of old and new, big and small. The division which exists between euro and non-eurozone Member States must not give the eurozone states a privileged position from which to dictate the common future. All Member States need to be involved equally in decision making. All Member States have to be guaranteed the right to communicate their problems and concerns in order to find possible European solutions.
Europe needs a driving force to overcome the economic crisis with the least amount of damage. Protectionism cannot be the answer to the economic crisis. On the contrary, openness and the spirit of competition need to remain the basis of our activities. Therefore, to take advantage of the current depression, more money should be invested in innovation, research and development.
In other words, the crisis should be seen as an incentive to implement the Lisbon strategy. Only by using fully this strategy based on solidarity can we ensure jobs and the sustainability of the European economy.
It is not worth trying to rank grievances. However, the mutually felt pain mobilises resources and intentions. Many evoke the crisis of 1929, although the Second World War that followed in its wake divided Europe between two different paths. The countries of the former Eastern bloc, moreover, experienced the change of regime as a trauma as well, but in this case, we are all equally threatened by the global financial and economic crisis which, in spite of certain early signs, was nonetheless unexpected.
From the moment of the crisis, Europe's path can no longer diverge, even into several parallel paths - there cannot be two speeds. In the devaluation of speculative capital, everyone stands to lose; only the degree of the loss differs. The paradigm of the common market can only survive and remain competitive in such a situation if we provide joint, coordinated solutions. The ghost of protectionism does not offer good advice!
The task of the Member States is to work out their financial plans in collaboration with each other. The European Union can supplement this task by assessing how each can give support according to its means, to ensure that the Member States and citizens who are further back in the queue also end up with a positive balance. The Central and Eastern European region is further back in this queue, partly for historical reasons, partly because the lack of the euro has caused a lack of confidence and turned speculative capital against us. And although it is impossible to treat certain Member States on an equal footing, I firmly state that we need to work out a system of support at European level that makes it possible, in the name of solidarity, to offer assistance that is appropriate to each Member State.
All the principles in the European Economic Recovery Plan must feature in national economic recovery plans.
The EU funds made available must be used for top priority projects and be distributed fairly among Member States, taking into account, however, any special cases.
We must make effective use of every opportunity available to us. This is why bringing forward the opportunities to use EU funds is of paramount importance because it will speed up and ensure flexibility in implementing this plan.
The projects must be implemented quickly and efficiently in order to pick up the section of the labour force going through difficult times. This is why the administrative procedures, especially the timeframes for applying the procedures, must be radically reduced to guarantee the immediate effectiveness of this process.
In addition, among the measures which need to be adopted, those concerning the adoption of a legislative framework to effectively combat tax havens are an absolute must.
It is obvious that state aid must be used prudently to avoid creating problems with competition. At the same time, however, we must closely analyse the beneficial effects which aid like this can have with regard to using labour, bearing in mind the situations where this aid is more than necessary.
The European Commission allocates significant sums for investments in energy efficiency, in producing renewable energy, as well as in the construction of Trans-European transport and energy networks. We can only ensure that the gas and energy crisis situations which occurred in certain regions of the EU will not happen again in future by implementing a sound policy in this area.
Connecting up all the gas and energy networks in Europe ensures that the principle of solidarity is applied: a Member State will be able to import, or even export, natural resources in normal conditions, even during a crisis.
In this context, Member States must use the funding opportunities offered by the Structural Funds to develop projects in areas such as infrastructure, energy and the environment.
To improve the quality of these projects and the effective impact of their implementation, EU Member States must avail themselves of the maximum technical assistance which the European Commission can offer.
I welcome the speed which the EU institutions have shown in identifying some solutions to the current economic crisis. However, I would like to highlight a few aspects which require closer attention.
Firstly, the funding for energy infrastructure projects. I believe that it is fundamentally the wrong approach to distribute money to as many projects as possible as there is the risk of not being able to cover the budget required to complete them. Recently, following the discussions about Nabucco, I get the impression that we are playing with fire. We cannot announce EUR 250 million for Nabucco, then say that we are cutting funding by EUR 50 million, and finally conclude that this should actually be a purely private investment. The benefit of the Nabucco project is indisputable and we cannot afford to procrastinate on this for political and economic reasons.
Secondly, I believe that we must avoid falling prey to protectionist tendencies, which would affect the operation of the internal market. Even though this crisis is having an uneven impact throughout the EU, we must provide a single response to it, in accordance with the objectives of the Cohesion Policy and the principles of the internal market. I think that it is absolutely necessary to evaluate the impact of these amendments in order to improve the efficiency of the measures in the new 2014-2020 financial framework.
Accounting for a third of the EU budget without being a crisis management instrument, the Cohesion Policy is, however, the largest source of investment in the real economy, offering a huge opportunity, especially for permanently disadvantaged regions. Consequently, I would like to draw attention to the need to find solutions ensuring a better vertical involvement of regions at European level.
In the conditions created by the current extraordinary economic situation, I would like to emphasise the importance of improving flexibility in terms of accessing the Structural Funds. I also welcome extending the opportunity of support to investments in energy efficiency and renewable energies in the housing and clean technology sectors.
Madam President, ladies and gentlemen, last week, the Commission submitted its communication on the economic crisis to the Council for its meeting at the end of this month. The Commission also gave its first assessment of the results of the European economic stimulus package. The Commission considers the initial results to be good and estimates that recovery action at national and European levels together will have an overall value equivalent to around 3.3% of GDP in the period 2009-2010.
I congratulate the rapporteur on a very creditable report. In my opinion, the need to coordinate action by the Member States, which it emphasises, is particularly important. The emergence of tendencies is very worrying. Member States might make assurances in speeches that they are ready to pull together, but something quite different is evident where the action taken is concerned. It is extremely important that EU leaders take decisions with reference to what they say and do not give in to protectionist pressures which, in several countries, are unquestionably drastic.
The EU needs to take a new, ambitious step that constitutes a continuation of the Lisbon Strategy. The EU needs a stimulus package that gives support to new industries as a basis for competitiveness and growth. With investment in such areas as eco-modernisation, renewable energy sources and information technology, it is possible to establish healthy sectoral change.
A crisis is also an opportunity. It is an opportunity to reorganise the whole pan-European and global financial architecture. The crisis is also an opportunity to steer economic growth along an entirely new avenue, based on renewable energy sources and energy efficiency. The 'New Green Deal', as it is known, must be a basis for recovery and new growth. Thus, as we create jobs and introduce innovation, we will also be addressing the challenges of climate change.
The European economy is suffering the effects of the global financial crisis, seeing the greatest and most serious decline in the last 60 years. The crisis is an enormous test for Europe. It affects companies and, at the same time, ordinary people and their families. Many are living in fear, particularly of losing their jobs, and are looking to the EU to save them.
Europe cannot just be the sum of 27 national interests. It must be based on solidarity and the willingness of Member States and regions to implement their programme objectives as quickly as possible.
At a time of economic crisis, it should be clear to us that we must concentrate on the Lisbon objectives, particularly in the area of employment. It is cohesion policy that has the financial instruments which must be applied intensively and flexibly during the crisis. The financial resources of EU Cohesion Policy for the period 2007-2013 can significantly help to fulfil the objectives of the EU's renewed Lisbon Strategy for growth and employment, which brings together ordinary people, companies, infrastructure, the energy sector and research and innovation. We need to improve coordination and to abandon protectionism and all forms of demagoguery. We must restart capital flows and capital transfers.
I firmly believe that investments in innovation, new technologies and eco-innovations will bring the new opportunities which are essential for securing an effective response to the current financial crisis. We must eliminate all barriers and create a genuine internal market in renewable energy.
I would like to thank the rapporteur, Mrs Ferreira, for a relevant and timely report. In the present crisis conditions, it is crucial that existing funds be fully utilised. It is regrettable that the majority of Member States that are entitled to receive support from the Structural and Cohesion Funds in the new financial perspective have been unable to utilise those funds. The same applies in my homeland, Estonia. There are several reasons for this: the first major problem is Member States' own administrative capacity; in this area, Member States could do a great deal themselves and they could improve administrative functioning. A second reason originates from the European Union. It is important that the EU should make conditions more flexible. There is a problem, for instance, with those programmes where expenditure must be made in advance, and which are then financed afterwards. It is now difficult to get loans to make those expenditures. The question of what action the European Commission plans to take regarding advance payments is very important. The next important matter is the rate of self-financing under present conditions; in this area, greater flexibility should be considered. The third important matter is the supervisory mechanism - the present bureaucracy is clearly unwieldy.
Thank you for the report.
In the case of some Member States, including the Baltic States, Romania or Hungary, the financial crisis and global recession have highlighted structural imbalances which have accumulated during the periods of economic growth, based on inflows of direct foreign investments and external debt at rapid rates.
Any EU economic recovery plan must take into account that these countries need considerable external financing to be able to cover the deficit in the trade in goods and services. Failing this external financing, the countries in question are destined for huge, abrupt adjustments which will wipe out the welfare benefits acquired during previous years, will weaken cohesion within the EU, and may even jeopardise stability in the area.
The Council and European Commission have a definite responsibility to find solutions to produce the external financing that is required. The Member States in question have the responsibility, by gaining time through the external financing obtained, to carry out the structural reforms which will correct the accumulated imbalances.
Regional policy is the primary source of European investment in the real economy. Speeding up and simplifying its financing can help the economic recovery by releasing liquidity into targeted sectors.
The faster, more flexible payments, at flat rates and in lump sums, proposed by the Commission, will allow the immediate implementation of projects in the areas of infrastructure, energy and the environment.
National and regional authorities must take advantage of these opportunities and make intensive use of the Structural Funds in order to boost employment, SMEs, the spirit of enterprise and work-related training, whilst making their contribution under the cofinancing rules, so that the allocated funds can be utilised in full.
I call on the regional councils and the prefectures in the French overseas departments, as Structural Fund management authorities, to anticipate these changes so that their regional programmes can be focused immediately on projects showing the best potential for growth and jobs.
In the face of the current unrest in the French overseas departments, and with the protest movement now affecting Réunion, we must explore new indigenous development initiatives and activate all the levers at our disposal, including those provided by the European Union.
The EU Communication on the European Economic Recovery Plan in December 2008 lists the areas in which the EU will be investing over the next few years in order to ensure economic growth and preserve jobs. These are: support for small and medium-sized enterprises, with a financial estimate of EUR 30 billion via the EIB; accelerating investments in infrastructure projects for Trans-European energy and broadband interconnections, with a financial estimate of EUR 5 billion for improving energy efficiency in buildings; research and innovation.
These measures must be supported by legislative proposals which also guarantee the financial allocations. The proposal for a regulation from January 2009 for financing energy projects as part of the European Economic Recovery Plan does not contain financial allocations for energy efficiency in buildings. I believe that the EU is wrong if, during this economic crisis, it fails to back priority projects financially. Energy efficiency in buildings is an area which can generate roughly 500 000 jobs in the EU, improve citizens' quality of life, and contribute to sustainable economic development by promoting renewable energy sources. I personally feel that it would be a failure on the part of the current European Commission if it is not going to support making buildings more energy efficient through the use of financial measures and instruments, suitable fiscal measures and through giving a strong political signal at European level.
Madam President, today we are debating a plan to revive the economy in relation to the priorities of the Lisbon Strategy. Although several years have passed since the Strategy was announced, we can see that it is not being put into effect. In other words we produce documents which we do not then implement. This is confirmed by a certain custom, which has become the norm in this Parliament, namely snowing citizens under with regulations which, in many cases, make their lives difficult and which do not have a significant effect on their standard of living.
In addition, the growing financial crisis shows that the European Commission and the Council are completely detached from the everyday problems of society. Essentially, the Commission has no genuine plan of action in response to the growing crisis. Everyone can see that individual countries are undertaking rescue measures on their own, and that the centrally managed market worth five hundred million is not capable of having a real effect on the scale of the crisis.
In recent years, the countries of Eastern Europe have been told that they should privatise their banks, in other words, that they should subordinate them to Western European banks. This they naively did, and today it is those very banks which are speculating and killing off the economies of the new Member States of the EU.